Exhibit 10.28

 

LOGO [g294572ex10_28logo.jpg]

NORTH TEXAS COMMERCIAL ASSOCIATION OF REALTORS®

COMMERCIAL LEASE AGREEMENT

TABLE OF CONTENTS

 

Article

       Page  

1.

 

Defined Terms

     1   

2.

 

Lease and Term

     4   

3.

 

Rent and Security Deposit

     4   

4.

 

Taxes

     6   

5.

 

Insurance and Indemnity

     6   

6.

 

Use of Premises

     7   

7.

 

Property Condition, Maintenance, Repairs and Alterations

     9   

8.

 

Damage or Destruction

     11   

9.

 

Condemnation

     12   

10.

 

Assignment and Subletting

     12   

11.

 

Default and Remedies

     12   

12.

 

Landlord’s Contractual Lien

     15   

13.

 

Protection of Lenders

     16   

14.

 

Environmental Representations and Indemnity

     17   

15.

 

Professional Service Fees

     18   

16.

 

Miscellaneous and Additional Provisions

     20   

[Throughout this Lease, complete all blanks and check all boxes that apply.
Blanks not completed and boxes not checked do not apply.]

For good and valuable consideration, the parties to this Commercial Lease
Agreement (the “Lease”) agree as follows:

ARTICLE ONE

DEFINED TERMS

As used in this Lease, the terms set forth in this Article One have the
following meanings:

 

1.01   Effective Date: The last date beneath the signatures of Landlord and
Tenant on this Lease. 1.02   Landlord:  

Tindall Properties, Ltd., a Texas limited partnership

  Address:  

630 North Freeway, Suite 300

 

Fort Worth, TX 76102

  Telephone:  

817-870-3677

  Fax:  

817-870-1218

   Email:  

stindall@tindallrecord.com

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 1

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

1.03   Tenant:  

Skycam, LLC, a Delaware limited liability company

  Address:  

Prior to Commencement Date: 43445 Business Park Drive, Suite 103, Temecula, CA
92590

 

After Commencement Date: 630 North Freeway, Suite 350, Fort Worth, Texas 76102

  Telephone:  

918-231-7506

  Fax:  

951-676-9260

  Email:  

nsalomon@winnercomm.com

1.04   Premises [include Suite or Unit No., if applicable]:   

Suite 350

 

 

  A. Building Name:   

Tindall Center, having a total floor area of approximately 129,429 square feet

  B. Street address:   

630 North Freeway, Suite 350

 

Fort Worth, TX 76201

                                                                in
  Tarrant                                                  County, Texas.  
C. Legal description: The property on which the Premises are situated is described as:
                                                           

Lot 1R-1, Tindall Center, filed Cabinet A, Slide No. 12024, Plat Records,
Tarrant County, Texas

 

 

 

 

  and may be more particularly described on the attached Exhibit “A”, SURVEY
AND/OR LEGAL DESCRIPTION (the “Property”). The term “Property” includes the land
described on Exhibit “A”, and any improvements on the land (including the
Premises).  

D. Floor Plan or Site Plan: Being a floor area of approximately
  44,639                 square feet, or a land area of
approximately                             square feet or approximately
                             acres, and being more particularly shown in outline
form on the attached Exhibit “B”, FLOOR PLAN AND/OR SITE PLAN.

 

E. Tenant’s Pro Rata Share: 34.49% [See Addendum “A”, EXPENSE REIMBURSEMENT, if
applicable].

1.05   Term:   6         years and   5         months beginning on   August
1                                    , 2011       (the “Commencement Date”) and
ending   December 31                     , 2017       (the “Expiration Date”).
Unless the context requires otherwise, references in this Lease to the “Term”
include any renewal or extension of this Lease. [See Addendum “B”, RENEWAL
OPTIONS, if applicable]. 1.06   Base Rent: Base Rent for the Term is due and
payable in monthly installments of $             per month in advance. Base Rent
and all other sums due or payable by Tenant to Landlord under this Lease are
collectively referred to in this Lease as the “Rent.” [If the monthly
installments of Base Rent are not the same amount for the entire Term of the
Lease, then see Addendum “C”, BASE RENT PAYMENT SCHEDULE, if attached] 1.07  
Percentage Rental Rate:     %. [See Addendum “D”, PERCENTAGE RENTAL AND GROSS
SALES REPORTS, if applicable] 1.08   Security Deposit:
$  50,000.00                     (due upon execution of this Lease). [See
Section 3.04] 1.09   Permitted Use:  General warehouse and storage uses,
incident to assembly, testing and repair of cameras and related
equipment.                                                              [See
Section 6.01]

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 2

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

1.10   Party to whom Tenant is to deliver payments under this Lease is the
Landlord, unless one of the following boxes is checked, in which case Tenant
shall deliver payments to: ¨ Principal Broker, or ¨ Other [Set forth name and
address, if other than Landlord or Principal Broker]:
                                         
                                                                                
 

 

 

 

1.11   Principal Broker: NAI Robert
Lynn                                                         , is acting as the
agent for Landlord exclusively, unless one of the following boxes is checked, in
which case Principal Broker is acting as: ¨ the agent for Tenant exclusively, or
¨ an intermediary.

  Principal Broker’s Address:  

4851 LBJ Freeway, Suite 1000

 

 Dallas, TX 75244

   Telephone:  

214-256-7100

  Fax:  

214-256-7101

   Email:  

thubbard@robertlynn.com

1.12   Cooperating Broker: David Gutzman                                        
                , is acting as the agent for Tenant exclusively, unless one of
the following boxes is checked, in which case Cooperating Broker is acting as: ¨
the agent for Landlord exclusively, or ¨ an intermediary.

    Cooperating Broker’s Address:  

3101 Rosedale Avenue, Suite D

 

 Dallas, TX 75205-4968

   Telephone:  

214-395-2564

  Fax:  

         

   Email:  

     

1.13   The Professional Service Fee (the “Fee”):     A.   The percentages
applicable in Section 15.01 and Section 15.02 to leases will be     % to
Principal Broker and     % to Cooperating Broker. If the Fee is based on an
amount per square foot, that amount is $             per square foot to
Principal Broker and $             per square foot to Cooperating Broker. The
Fee will be paid in the manner described in Subsection 15.01A (half on execution
and half on the Commencement Date), unless this box ¨ is checked, in which case
the Fee will be paid in the manner described in Subsection 15.01B (monthly).
    B.   The percentages applicable in Section 15.03 in the event of a sale will
be     % to Principal Broker and     % to Cooperating Broker. 1.14   Exhibits
and Addenda. Any exhibit or addendum attached to this Lease (as indicated by the
boxes checked below) is incorporated as a part of this Lease. Any term not
specifically defined in an Addendum will have the same meaning given to it in
the body of this Lease. If any provisions in the body of this Lease conflict
with the provisions of any Addendum, the Addendum will control.

 

  ¨   Exhibit “A”   Survey and/or Legal Description of the Property     þ  
Exhibit “B”   Floor Plan and/or Site Plan     ¨   Exhibit “C”   Other
                                                                  þ   Addendum
“A”   Expense Reimbursement     þ   Addendum “B”   Renewal Options     þ  
Addendum “C”   Base Rent Payment Schedule     ¨   Addendum “D”   Percentage
Rental and Gross Sales Reports     ¨   Addendum “E”   Right of First Refusal for
Additional Space     þ   Addendum “F”   Guaranty     þ   Addendum “G”  
Construction of Improvements     ¨   Addendum “H”   Rules and Regulations     ¨
  Addendum “I”   Information About Brokerage Services     þ   Addendum “J”  
Additional Provisions Addendum     ¨   Addendum “K”   Other
                                                               

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 3

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

ARTICLE TWO

LEASE AND TERM

2.01 Lease of Premises for Term. Landlord leases the Premises to Tenant and
Tenant leases the Premises from Landlord for the Term stated in Section 1.05.
The Commencement Date is the date specified in Section 1.05, unless advanced or
delayed under any provision of this Lease.

2.02 Delays in Commencement. Landlord will not be liable to Tenant if Landlord
does not deliver possession of the Premises to Tenant on the Commencement Date
specified in Section 1.05 above. Landlord’s non-delivery of possession of the
Premises to Tenant on the Commencement Date will not affect this Lease or the
obligations of Tenant under this Lease. However, the Commencement Date will be
delayed until possession of the Premises is delivered to Tenant. The Term will
be extended for a period equal to the delay in delivery of possession of the
Premises to Tenant, plus the number of days necessary for the Term to expire on
the last day of a month. If Landlord does not deliver possession of the Premises
to Tenant within sixty (60) days after the Commencement Date specified in
Section 1.05, Tenant may cancel this Lease by giving a written notice to
Landlord at any time after the 60-day period ends, but before Landlord actually
delivers possession of the Premises to Tenant. If Tenant gives such notice, this
Lease will be canceled effective as of the date of its execution, and no party
will have any rights or obligations under this Lease. If Tenant does not give
such notice within the time specified, Tenant will have no right to cancel this
Lease, and the Term will commence upon the delivery of possession of the
Premises to Tenant. If delivery of possession of the Premises to Tenant is
delayed, Landlord and Tenant shall, upon such delivery, execute an amendment to
this Lease setting forth the revised Commencement Date and Expiration Date of
the Term.

2.03 Early Occupancy. If Tenant occupies the Premises before the Commencement
Date, Tenant’s occupancy of the Premises will be subject to all of the
provisions of this Lease. Early occupancy of the Premises will not advance the
Expiration Date. Unless otherwise provided in this Lease, Tenant shall pay Base
Rent and all other charges specified in this Lease for the period of occupancy.

2.04 Holding Over. Tenant shall vacate the Premises immediately upon the
expiration of the Term or earlier termination of this Lease. Tenant shall
reimburse Landlord for and indemnify Landlord against all damages incurred by
Landlord as a result of any delay by Tenant in vacating the Premises. If Tenant
does not vacate the Premises upon the expiration of the Term or earlier
termination of this Lease, Tenant’s occupancy of the Premises will be a
day-to-day tenancy, subject to all of the terms of this Lease, except that the
Base Rent during the holdover period will be increased to an amount that is
one-and-one- half (1 1/2) times the Base Rent in effect on the expiration or
termination of this Lease, computed on a daily basis for each day of the
holdover period, plus all additional sums due under this Lease. This Section
will not be construed as Landlord’s consent for Tenant to hold over or to extend
this Lease.

ARTICLE THREE

RENT AND SECURITY DEPOSIT

3.01 Manner of Payment. Tenant shall pay the Rent to Landlord at the address set
forth in Section 1.02, unless another person is designated in Section 1.10, or
to any other party or address Landlord may designate in any written notice
delivered to Tenant. Landlord may designate, in a written notice delivered to
Tenant, the party authorized to receive Rent and act on behalf of Landlord to
enforce this Lease. Any such authorization will remain in effect until it is
revoked by Landlord in a subsequent written notice delivered to Tenant. Any
payments made to a third party designated by Landlord will be deemed made to
Landlord when received by the designated third party. All sums payable by Tenant
under this Lease, whether or not expressly denominated as Rent, will constitute
rent for the purposes of Section 502(b)(6) of the Bankruptcy Code and for all
other purposes.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 4

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

3.02 Time of Payment. Upon execution of this Lease, Tenant shall pay the
installment of Base Rent for the first month of the Term for which Base Rent is
due. On or before the first day of the second month of the Term for which Base
Rent is due, and on or before the first day of each month thereafter, the
installment of Base Rent and other sums due under this Lease will be due and
payable, in advance, without off-set, deduction or prior demand. Tenant shall
cause payments to be properly mailed or otherwise delivered so as to be actually
received (and not merely deposited in the mail) by Landlord (or the party
identified in Section 1.10, or any other third party designated by Landlord) on
or before the due date. If the Term commences or ends on a day other than the
first or last day of a calendar month, the rent for any partial calendar month
following the Commencement Date or preceding the end of the Term will be
prorated. Tenant shall pay any such prorated portion for a partial calendar
month at the beginning of the Term on the Commencement Date. Tenant shall pay
any such prorated portion for a partial calendar month at the end of the Term on
the first day of that calendar month.

3.03 Late Charges. Tenant’s failure to promptly pay sums due under this Lease
may cause Landlord to incur unanticipated costs. The exact amount of those costs
is impractical or extremely difficult to ascertain. The costs may include, but
are not limited to, processing and accounting charges and late charges that may
be imposed on Landlord by any ground lease or deed of trust encumbering the
Premises. Payments due to Landlord under this Lease are not an extension of
credit. Therefore, if any payment under this Lease is not actually received on
or before the due date (and not merely deposited in the mail), Landlord may, at
Landlord’s option and to the extent allowed by applicable law, impose a Late
Charge on any late payments in an amount equal to five percent (5%) ten percent
(10%) of the amount of the past due payment (the “Late Charge”) after the
payment is more than five days past due. A Late Charge may be imposed only once
on each past due payment. Any Late Charge will be in addition to Landlord’s
other remedies for nonpayment of Rent. If any check tendered by Tenant under
this Lease is dishonored for any reason, Tenant shall pay to Landlord a
dishonored check fee of thirty dollars ($30.00), plus (at Landlord’s option) a
Late Charge as provided above until Good Funds (defined below) are received by
Landlord. The parties agree that any Late Charge and dishonored check fee
represent a fair and reasonable estimate of the costs Landlord will incur by
reason of the late payment or dishonored check. If there are any Late Charges,
dishonored check fees, installments of Base Rent, and any other unpaid charges
or reimbursements due to Landlord, then Landlord may apply any payments received
from Tenant to any amounts due in any order Landlord may choose. Notwithstanding
the foregoing, Landlord will not impose a Late Charge as to the first late
payment in any calendar year, unless Tenant fails to pay the late payment to
Landlord within three (3) business days after the delivery of a written notice
from Landlord to Tenant demanding the late payment be paid. However, Landlord
may impose a Late Charge without advance notice to Tenant on any subsequent late
payment in the same calendar year.

3.04 Security Deposit. Upon execution of this Lease, in addition to the
installment of Base Rent due under Section 3.02, and in addition to any other
amounts that are due from Tenant upon the execution of this Lease, Tenant shall
deliver to Landlord a Security Deposit in the amount stated in Section 1.08.
Landlord may apply all or part of the Security Deposit to any unpaid Rent, and
damages and charges for which Tenant is legally liable under this Lease, and
damages and charges that result from a breach of this Lease, including but not
limited to, the cost to cure Tenant’s failure to comply with Section 7.05 and
any other provision that requires Tenant to leave the Premises in a certain
condition upon the expiration or termination of this Lease. If Landlord uses any
part of the Security Deposit, Tenant shall restore the Security Deposit to its
full amount within ten (10) days after Landlord’s written demand. Tenant’s
failure to restore the full amount of the Security Deposit within the time
specified will be a default under this Lease. No interest will be paid on the
Security Deposit. Landlord will not be required to keep the Security Deposit
separate from its other accounts, and no trust relationship is created with
respect to the Security Deposit. After the expiration of this Lease, Landlord
shall refund the unused portion of the Security Deposit, if any, to Tenant
within sixty (60) days after the date Tenant surrenders possession of the
Premises and provides a written notice to Landlord of Tenant’s forwarding
address for the purpose of refunding the Security Deposit. The provisions of
this Section will survive the expiration or termination of this Lease.

3.05 Good Funds Payments. If any two or more payments by check from Tenant to
Landlord for Rent are dishonored and returned unpaid, thereafter Landlord may,
at Landlord’s option, by the delivery of a written notice to Tenant, require
that all future payments of Rent for the remaining Term of this Lease

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 5

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

must be made by cash, certified check, cashier’s check, official bank check,
money order, wire transfer or automatic electronic funds transfer (“Good
Funds”), and that the delivery of Tenant’s personal or corporate check will no
longer constitute payment of Rent under this Lease. Any acceptance by Landlord
of a payment for Rent by Tenant’s personal or corporate check thereafter will
not be construed as a waiver of Landlord’s right to insist upon payment by Good
Funds as set forth in this Section.

ARTICLE FOUR

TAXES

4.01 Payment by Landlord. Landlord shall pay the real estate taxes on the
Premises during the Term, subject to reimbursement by Tenant pursuant to any
attached Addendum A or any other provision in this Lease.

4.02 Improvements by Tenant. If the real estate taxes levied against the
Premises for the year or after the year (as applicable) in which the Term
commences are increased as a result of any additions or improvements made by
Tenant, or by Landlord at Tenant’s request, Tenant shall pay to Landlord upon
demand the amount of the increase and continue to pay the increase during the
Term. Landlord shall use reasonable efforts to obtain from the tax assessor a
written statement of the amount of the increase due to such additions or
improvements.

4.03 Joint Assessment. If the real estate taxes are assessed against the
Premises jointly with other property that is not part of the Premises, the real
estate taxes applicable to the Premises will be equal to the amount bearing the
same proportion to the aggregate assessment that the total square feet of
building area in the Premises bears to the total square feet of building area
included in the joint assessment. If there are no improvements on the Property,
then land area will be used instead of building area.

4.04 Personal Property Taxes. Tenant shall pay all taxes assessed against trade
fixtures, furnishings, equipment, inventory, products, or any other personal
property belonging to Tenant. Tenant shall use reasonable efforts to have
Tenant’s property taxed separately from the Premises. If any of Tenant’s
property is taxed with the Premises, Tenant shall pay the taxes for Tenant’s
property to Landlord within fifteen (15) days after Tenant receives a written
statement from Landlord for the property taxes.

4.05 Waiver of Right to Protest Taxes. Unless otherwise provided in this Lease:
(i) Landlord retains the right to protest the tax assessment of the Property,
and Tenant waives the right to protest; and (ii) Tenant waives Landlord’s
obligation to provide Tenant with a notice of the tax valuation of the Property.

ARTICLE FIVE

INSURANCE AND INDEMNITY

5.01 Property Insurance. During the Term, Landlord shall maintain insurance
policies covering damage to the Premises in an amount or percentage of
replacement value as Landlord deems reasonable in relation to the age, location,
type of construction and physical condition of the Premises and the availability
of insurance at reasonable rates. The policies will provide protection against
risks and causes of loss that Landlord reasonably deems necessary. Landlord may,
at Landlord’s option, obtain insurance coverage for Tenant’s fixtures, equipment
and improvements in or on the Premises. Promptly after the receipt of a written
request from Tenant, Landlord shall provide a certificate of insurance showing
the insurance coverage then in effect. Tenant shall, at Tenant’s expense, obtain
and maintain insurance on Tenant’s fixtures, equipment and improvements in or on
the Premises as Tenant reasonably deems necessary to protect Tenant’s interest.
Any property insurance carried by Landlord or Tenant will be for the sole
benefit of the party carrying the insurance and under its sole control.

5.02 Increases in Premiums. Tenant shall not conduct or permit any operation or
activity, or the storage or use any materials, in or around the Premises that
would cause suspension or cancellation of any insurance policy carried by
Landlord. If Tenant’s use or occupancy of the Premises causes Landlord’s
insurance premiums to increase, then Tenant shall pay to Landlord, as additional
Rent, the amount of the increase within ten days after Landlord delivers written
evidence of the increase to Tenant.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 6

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

5.03 Liability Insurance. During the Term, Tenant shall maintain a commercial
general liability insurance policy, at Tenant’s expense, insuring Tenant against
liability arising out of the use or occupancy of the Premises, and naming
Landlord as an additional insured. The initial amounts of the insurance must be
at least $1,000,000 for Each Occurrence, $2,000,000 General Aggregate per policy
year, and $5,000 Medical Expense. If Tenant’s liability insurance coverage is
less than $5,000,000, then Tenant must also maintain a commercial liability
umbrella policy in amount to provide a combination of liability insurance
coverage to equal a $5,000,000 total limit. The coverage amounts will be subject
to periodic increases as Landlord may reasonably determine from time to time.
The amounts of the insurance will not limit Tenant’s liability or relieve Tenant
of any obligation under this Lease. The policies must contain cross liability
endorsements and must insure Tenant’s performance of the indemnity provisions of
Section 5.04. The policies must contain a provision that prohibits cancellation
or modification of the policy except upon thirty (30) days’ prior written notice
to Landlord. Tenant shall deliver a copy of the policy or certificate of
insurance to Landlord before the Commencement Date and before the expiration of
the policy during the Term. If Tenant fails to maintain the policy, Landlord may
elect to maintain the insurance at Tenant’s expense.

5.04 Indemnity. Landlord will not be liable to Tenant or to Tenant’s employees,
agents, invitees or visitors, or to any other person, for any injury to persons
or damage to property on or about the Premises or any adjacent area owned by
Landlord caused by the negligence or misconduct of Tenant, Tenant’s employees,
subtenants, agents, licensees or concessionaires or any other person entering
the Premises under express or implied invitation of Tenant, or arising out of
the use of the Premises by Tenant and the conduct of Tenant’s business, or
arising out of any breach or default by Tenant in the performance of Tenant’s
obligations under this Lease. Tenant hereby agrees to defend, indemnify and hold
Landlord harmless from any loss, expense or claims arising out of such damage or
injury. Tenant will not be liable for any injury to persons or damage to
property on or about the Premises or any adjacent area owned by Landlord caused
by the negligence or misconduct of Landlord, or Landlord’s employees or agents,
and Landlord agrees to indemnify and hold Tenant harmless from any loss,-expense
or damage arising out of such damage or injury.

5.05 Waiver of Subrogation. Each party to this Lease waives any and every claim
that arises or may arise in its favor against the other party during the Term of
this Lease for any and all loss of, or damage to, any of its property located
within or upon, or constituting a part of, the Premises, to the extent the loss
or damage is covered by and recoverable under valid and collectible insurance
policies. These mutual waivers are in addition to, and not in limitation or
derogation of, any other waiver or release contained in this Lease with respect
to any loss of, or damage to, property of the parties. In as much as these
mutual waivers will preclude the assignment of any such claim by way of
subrogation to an insurance company (or any other person), each party agrees to
immediately give to each insurance company that has issued an insurance policy
to such party written notice of the terms of such mutual waivers, and to cause
the policies to be endorsed to prevent the invalidation of the insurance
coverage by reason of these waivers.

ARTICLE SIX

USE OF PREMISES

 

6.01 Permitted Use. Tenant may use the Premises only for the Permitted Use
stated in Section 1.09. Tenant acknowledges that: (i) the current use of the
Premises or the improvements located on the Premises, or both, may not conform
to city ordinances or restrictive covenants with respect to the permitted use,
zoning, height limitations, setback requirements, minimum parking requirements,
coverage ratio of improvements to land area, and other matters that may have a
significant impact upon the Tenant’s intended use of the Premises; (ii) Tenant
has independently investigated and verified to Tenant’s satisfaction the extent
of any limitations or non-conforming uses of the Premises; and (iii) Tenant is
not relying upon any representations of Landlord or the Brokers with respect to
any such matters.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 7

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

6.02 Compliance with Laws. Tenant shall comply with all governmental laws,
ordinances and regulations applicable to the use of the Premises, and will
promptly comply with all governmental orders and directives for the correction,
prevention and abatement of nuisances and other activities in or upon, or
connected with the Premises, all at Tenant’s sole expense, including any expense
or cost resulting from the construction or installation of fixtures and
improvements or other accommodations for handicapped or disabled persons
required for compliance with governmental laws and regulations, including but
not limited to the Texas Architectural Barriers laws (Chapter 469 of the Texas
Government Code and any successor statute) and the Americans with Disabilities
Act (the “ADA”). To the extent any alterations to the Premises are required by
the ADA or other applicable laws or regulations, Tenant shall bear the expense
of the alterations. To the extent any alterations to areas of the Property
outside the Premises are required by the ADA or other applicable laws or
regulations (for “path of travel” requirements or otherwise), Landlord shall
bear the expense of the alterations.

6.03 Certificate of Occupancy. If required, Tenant shall apply for Certificate
of Occupancy from the municipality in which the Property is located before the
Commencement Date, and obtain a Certificate of Occupancy before Tenant occupies
the Premises. If Tenant is unable to obtain a Certificate of Occupancy after
making an application and diligently pursuing it, then Tenant may terminate this
Lease by delivering a written notice to Landlord, unless either Landlord or
Tenant is willing and able to cure the defects that prevented the issuance of
the Certificate of Occupancy. Either Landlord or Tenant may cure any such
defects, at their own expense, including any repairs, replacements, or
installations of any items that are not presently existing on the Premises, but
neither of them have any obligation to do so (unless another provision of this
Lease states otherwise). If Tenant delivers a written termination notice to
Landlord under this Section, and then any defects are cured and a Certificate of
Occupancy is issued within fifteen (15) days after Tenant delivered the notice,
then this Lease will remain in force. References in this Lease to a “Certificate
of Occupancy” mean a Certificate of Occupancy sufficient to allow the Tenant to
occupy the Premises for the Permitted Use.

6.04 Signs. Without the prior written consent of Landlord, Tenant may not place
any signs, ornaments or other objects on the Premises or the Property, including
but not limited to the roof or exterior of the building or other improvements on
the Property, or paint or otherwise decorate or deface the exterior of the
building or other improvements on the Property. Any signs installed by Tenant
must conform to applicable laws, deed restrictions, and other applicable
requirements. Tenant must remove all signs, decorations and ornaments at the
expiration or termination of this Lease, and must repair any damage and close
any holes caused by installation or removal.

6.05 Utility Services. Unless otherwise provided in this Lease, Tenant shall pay
the cost of all utility services used for the Premises, including, but not
limited to, initial connection charges and all charges for electricity, gas,
water, sewer, storm water disposal, trash removal, telephone, Internet access
and other communication services, and any other services that are commonly
understood to be utilities, and the cost of replacing light bulbs and tubes.
Unless otherwise required by law, Landlord is the party entitled to designate
utility and telecommunication service providers to the Property and the
Premises.

6.06 Landlord’s Access. Landlord and Landlord’s agents will have the right to,
upon reasonable advance notice, and without unreasonably interfering with
Tenant’s business, enter the Premises: (a) to inspect the general condition and
state of repair of the Premises, (b) to make repairs required or permitted under
this Lease, (c) to show the Premises or the Property to any prospective tenant
or purchaser, and (d) for any other reasonable purpose. If Tenant changes the
locks on the Premises, Tenant must provide Landlord with a copy of each separate
key upon Landlord’s request. During the last one hundred fifty (150) days of the
Term, Landlord and Landlord’s agents may erect signs on or about the Premises
advertising the Premises for lease or for sale.

6.07 Possession. If Tenant pays the Rent, properly maintains the Premises, and
complies with all other terms of this Lease, Tenant may occupy and enjoy the
Premises for the full Term, subject to the provisions of this Lease.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 8

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

6.08 Exemptions from Liability. Landlord will not be liable for any damage to
the business (including any loss of income), goods, inventory, furnishings,
fixtures, equipment, merchandise or other property of Tenant, Tenant’s
employees, invitees or customers, or for any injury to Tenant or Tenant’s
employees, invitees, customers or any other person in or about the Premises,
whether the damage or injury is caused by or results from: (a) fire, steam,
electricity, water, gas or wind; (b) the breakage, leakage, obstruction or other
defects of pipes, sprinklers, wires, appliances, plumbing, air conditioning or
lighting fixtures or any other cause; (c) conditions arising on or about the
Premises or other portions of the Property, or from other sources or places; or
(d) any act or omission of any other occupant of the Property. The provisions of
this Section will not, however, exempt Landlord from liability for Landlord’s
gross negligence or willful misconduct.

ARTICLE SEVEN

PROPERTY CONDITION, MAINTENANCE, REPAIRS AND ALTERATIONS

7.01 Property Condition. Except as disclosed in writing by Landlord to Tenant
before the execution of this Lease, to the best of Landlord’s actual knowledge:
(i) the Premises have no known latent structural or construction defects of a
material nature; and (ii) none of the improvements to the Premises have been
constructed with materials known to be a potential health hazard to occupants of
the Premises. Unless otherwise expressly set forth in this Lease, Landlord
represents that on the Commencement Date (and for a period of thirty (30) days
thereafter): (a) the fixtures and equipment serving the Premises are in good
operating condition, including the plumbing, electrical and lighting systems,
any fire protection sprinkler system, the heating, ventilation and
air-conditioning (“HVAC”) systems and equipment, the roof, skylights, doors,
overhead doors, windows, dock levelers and elevators; and (b) the interior of
the Premises is in good condition. Tenant will have a period of thirty (30) days
after the Commencement Date to inspect the Premises and notify Landlord in
writing of any defects and maintenance, repairs or replacements required to the
above named fixtures, equipment and interior. Within a reasonable period of time
after the timely receipt of any such written notice from Tenant, Landlord shall,
at Landlord’s expense, correct the defects and perform the maintenance, repairs
and replacements.

7.02 Acceptance of Premises. Tenant has inspected, or has had an opportunity to
inspect, the Premises, before the execution of this Lease. Tenant has determined
that the Premises may be used for the Permitted Use. Subject to the provisions
in Section 7.01, and any other express obligations of Landlord in this Lease to
construct any improvements, make repairs, or correct defects, Tenant agrees to
accept the Premises in “AS IS” condition and with all faults (other than latent
defects). To the extent permitted by applicable law, Tenant waives any implied
warranties of Landlord as to the quality or condition of the Premises or the
Property, or as to the fitness or suitability of the Premises or the Property
for any particular use.

7.03 Maintenance and Repairs. Landlord will not be required to perform any
maintenance or repairs, or management services, in the Premises, except as
otherwise provided in this Lease. Tenant will be fully responsible, at Tenant’s
expense, for all maintenance and repairs, and management services, other than
those that are expressly set forth in this Lease as Landlord’s responsibility.

 

  A. Landlord’s Obligations.

(1) Subject to the provisions of Article Eight (Damage or Destruction) and
Article Nine (Condemnation) and except for damage caused by any act or omission
of Tenant, Landlord shall keep the roof, skylights, foundation, structural
components and the structural portions of exterior walls of the Premises in good
order, condition and repair. Landlord will not be obligated to maintain or
repair windows, doors, overhead doors, plate glass or the surfaces of walls. In
addition, Landlord will not be obligated to make any repairs under this Section
until a reasonable time after receipt of written notice from Tenant of the need
for repairs. If any repairs are required to be made by Landlord, Tenant shall,
at Tenant’s sole cost and expense, promptly remove Tenant’s furnishings,
fixtures, inventory, equipment and other property, to the extent required to
enable Landlord to make repairs. Landlord’s liability under this Section will be
limited to the cost of those repairs or corrections. Tenant waives the benefit
of any present or future law that might give Tenant the right to repair the
Premises at Landlord’s expense or to terminate this Lease because of the
condition.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 9

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

(2) All repairs, maintenance, management and other services to be performed by
Landlord or Landlord’s agents involve the exercise of professional judgment by
service providers, and Tenant expressly waives any claims against Landlord for
breach of warranty arising from the performance of those services.

 

  B. Tenant’s Obligations.

(1) Subject to the provisions of Section 7.01, Section 7.03A, Article Eight
(Damage or Destruction) and Article Nine (Condemnation), Tenant shall, at all
times, keep all other portions of the Premises in good order, condition and
repair (except for normal wear and tear), including, but not limited to,
maintenance, repairs and all necessary replacements of the windows, plate glass,
doors, overhead doors, HVAC equipment, electrical and lighting systems, fire
protection sprinkler system, dock levelers, elevators, interior and exterior
plumbing, the interior and exterior of the Premises in general, pest control and
extermination, down spouts, gutters, paving, railroad siding, care of
landscaping and regular mowing of grass. In addition, Tenant shall, at Tenant’s
expense, repair any damage to any portion of the Property, including the roof,
skylights, foundation, or structural components and exterior walls of the
Premises, caused by Tenant’s acts or omissions. If Tenant fails to maintain and
repair the Property as required by this Section, Landlord may, on ten (10) days’
prior written notice, enter the Premises and perform the maintenance or repair
on behalf of Tenant, except that no notice is required in case of emergency, and
Tenant shall reimburse Landlord immediately upon demand for all costs incurred
in performing the maintenance or repair, plus a reasonable service charge.

(2) HVAC Service. For any HVAC system that services only the Premises, Tenant
shall, at Tenant’s own cost and expense, enter into a regularly scheduled
preventative maintenance and service contract for all such HVAC systems and
equipment during the Term. If Tenant fails to enter into such a service contract
acceptable to Landlord, Landlord may do so on Tenant’s behalf and Tenant agrees
to pay Landlord the cost and expense thereof, plus a reasonable service charge,
regularly upon demand.

7.04 Alterations, Additions and Improvements. Tenant may not create any openings
in the roof or exterior walls without the prior written consent of Landlord.
Tenant may not make any alterations, additions or improvements to the Premises
without the prior written consent of Landlord. However, Tenant is not required
to obtain the Landlord’s prior written consent for non-structural alterations,
additions or improvements that do not cost more than $5,000 and that do not
modify or affect the roof, plumbing, HVAC systems or electrical systems. Consent
for non-structural alterations, additions or improvements in excess of $5,000 or
that modify or affect plumbing, HVAC systems or electrical systems will not be
unreasonably withheld, conditioned or delayed by Landlord. Tenant may erect or
install trade fixtures, shelves, bins, machinery, HVAC systems, and
refrigeration equipment, provided that Tenant complies with all applicable
governmental laws, ordinances, codes, and regulations. At the expiration or
termination of this Lease, Tenant may, subject to the restrictions of
Section 7.05, remove items installed by Tenant, provided Tenant is not in
default at the time of the removal and Tenant repairs, in a good and workmanlike
manner, any damage caused by the installation or removal. Tenant shall pay for
all costs incurred or arising out of alterations, additions or improvements in
or to the Premises and will not permit any mechanic’s or materialman’s lien to
be filed against the Premises or the Property. Upon request by Landlord, Tenant
shall deliver to Landlord proof of payment, reasonably satisfactory to Landlord,
of all costs incurred or arising out of any alterations, additions or
improvements.

7.05 Condition upon Termination. Upon the expiration or termination of this
Lease, Tenant shall surrender the Premises to Landlord broom clean and in the
same condition as received, except for normal wear and tear and any damage
caused by a casualty that Tenant is not otherwise obligated to repair under any
provision of this Lease. Tenant will not be obligated to repair any damage that
Landlord is required to repair under Article Seven (Property Condition) or
Article Eight (Damage or Destruction). In addition, Landlord may require Tenant
to remove any alterations, additions or improvements before the expiration

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 10

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

or termination of this Lease and to restore the Premises to their prior
condition, all at Tenant’s expense. However, Tenant will not be required to
remove any alterations, additions or improvements that were made with Landlord’s
consent or that were otherwise permitted under the terms of this Lease. All
alterations, additions and improvements that Tenant does not remove will become
Landlord’s property upon the expiration or termination of this Lease. In no
event may Tenant remove any of the following items without Landlord’s prior
written consent: (i) electrical wiring or power panels; (ii) lighting or
lighting fixtures; (iii) wall coverings, drapes, blinds or other window
coverings; (iv) carpets or other floor coverings; (v) HVAC equipment;
(vi) plumbing equipment; (vii) fencing or gates; or (viii) any fixtures,
equipment or other items that, if removed, would affect the operation or the
appearance of the Property. However, Tenant may remove Tenant’s trade fixtures,
equipment used in Tenant’s business, and personal property. The provisions of
this Section will survive the expiration or termination of this Lease.

ARTICLE EIGHT

DAMAGE OR DESTRUCTION

8.01 Notice. If any buildings or other improvements situated on the Property are
damaged or destroyed by fire, flood, windstorm, tornado or other casualty,
Tenant shall immediately give written notice of the damage or destruction to
Landlord.

8.02 Partial Damage. If the Premises are damaged by fire, tornado or other
casualty, but not to such an extent that rebuilding or repairs cannot reasonably
be completed within one hundred twenty (120) days after the date Landlord
receives written notification from Tenant of the occurrence of the damage, then
this Lease will not terminate, but Landlord shall proceed with reasonable
diligence to rebuild or repair the Premises (other than leasehold improvements
made by Tenant or any assignee, subtenant or other occupant of the Premises) to
substantially the condition they were in before the damage. To the extent the
Premises cannot be occupied (in whole or in part) after the casualty, the Rent
payable under this Lease during the period the Premises cannot be fully occupied
will be adjusted equitably.

If the casualty occurs during the last eighteen (18) months of the Term,
Landlord will not be required to rebuild or repair the damage unless Tenant
exercises Tenant’s renewal option (if any) within fifteen (15) days after the
date Landlord receives written notification of the occurrence of the damage. If
the casualty occurs during the last eighteen (18) months of the Term and Tenant
does not so exercise Tenant’s renewal option, or if there is no renewal option
in this Lease, Landlord may, at Landlord’s option, terminate this Lease by
promptly delivering a written termination notice to Tenant, in which case the
Rent will be abated for the unexpired portion of the Term, effective on the date
Landlord received written notification of the damage.

8.03 Substantial or Total Destruction. If the Premises are substantially or
totally destroyed by fire, tornado, or other casualty, or so damaged that
rebuilding or repairs cannot reasonably be completed within one hundred twenty
(120) days after the date Landlord receives written notification from Tenant of
the occurrence of the damage, either Landlord or Tenant may terminate this Lease
by promptly delivering a written termination notice to the other party, in which
event the monthly installments of Rent will be abated for the unexpired portion
of the Term, effective on the date of the damage or destruction. If neither
party promptly terminates this Lease, Landlord shall proceed with reasonable
diligence to rebuild and repair the Premises (except that Tenant shall rebuild
and repair Tenant’s fixtures and improvements in the Premises). To the extent
the Premises cannot be occupied (in whole or in part) after the casualty, the
Rent payable under this Lease during the period the Premises cannot be fully
occupied will be adjusted equitably.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 11

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

ARTICLE NINE

CONDEMNATION

If, during the Term, all or a substantial part of the Premises are taken for any
public or quasi-public use under any governmental law, ordinance or regulation
or by right of eminent domain, or are conveyed to the condemning authority under
threat of condemnation, this Lease will terminate and the monthly installments
of Rent will be abated during the unexpired portion of the Term, effective on
the date of the taking. If less than a substantial part of the Premises is taken
for public or quasi-public use under any governmental law, ordinance or
regulation, or by right of eminent domain, or is conveyed to the condemning
authority under threat of condemnation, Landlord, at Landlord’s option, may
terminate this Lease by delivering a written notice to Tenant. If Landlord does
not terminate this Lease, Landlord shall promptly, at Landlord’s expense,
restore and reconstruct the Premises (other than leasehold improvements made by
Tenant or any assignee, subtenant or other occupant of the Premises) in order to
make the Premises reasonably suitable for the Permitted Use. The Rent payable
under this Lease during the unexpired portion of the Term will be adjusted
equitably. If there is a taking of the Property that has a material, adverse
effect on the operation of Tenant’s business in the Premises, then the Rent will
be adjusted equitably. Landlord and Tenant will each be entitled to receive and
retain such separate awards and portions of lump sum awards as may be allocated
to their respective interests in any condemnation proceeding. The termination of
this Lease will not affect the rights of the parties to those awards.

ARTICLE TEN

ASSIGNMENT AND SUBLETTING

Tenant may not assign this Lease or sublet the Premises or any portion thereof,
without the prior written consent of Landlord, which consent will not be
unreasonably withheld or delayed. Any assignment or subletting will be expressly
subject to all terms and provisions of this Lease, including the provisions of
Section 6.01 pertaining to the use of the Premises. In the event of any
assignment or subletting, Tenant will remain fully liable for the full
performance of all of Tenant’s obligations under this Lease. Tenant may not
assign Tenant’s rights under this Lease or sublet the Premises without first
obtaining a written agreement from the assignee or sublessee whereby the
assignee or sublessee agrees to assume the obligations of Tenant under this
Lease and to be bound by the terms of this Lease. If a Default occurs while the
Premises is assigned or sublet, Landlord may, at Landlord’s option, in addition
to any other remedies provided in this Lease or by law, collect directly from
the assignee or subtenant all rents becoming due under the terms of the
assignment or subletting and apply the rents against any sums due to Landlord
under this Lease. No direct collection by Landlord from any assignee or
subtenant will release Tenant from Tenant’s obligations under this Lease.

ARTICLE ELEVEN

DEFAULT AND REMEDIES

11.01 Default. Each of the following events is a default under this Lease (a
“Default”):

A. Failure of Tenant to pay any installment of the Rent or other sum payable to
Landlord under this Lease on the date that it is due, and the continuance of
that failure for a period of five (5) days after Landlord delivers written
notice of the failure to Tenant. This clause will not be construed to permit or
allow a delay in paying Rent beyond the due date and will not affect Landlord’s
right to impose a Late Charge as permitted in Section 3.03;

B. Failure of Tenant to comply with any term, condition or covenant of this
Lease, other than the payment of Rent or other sum of money, and the continuance
of that failure for a period of thirty (30) days after Landlord delivers written
notice of the failure to Tenant;

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 12

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

C. Failure of Tenant or any guarantor of Tenant’s obligations under this Lease
to pay its debts as they become due or an admission in writing of inability to
pay its debts, or the making of a general assignment for the benefit of
creditors;

D. The commencement by Tenant or any guarantor of Tenant’s obligations under
this Lease of any case, proceeding or other action seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any law relating to bankruptcy, insolvency, reorganization or relief
of debtors, or seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property;

E. The commencement of any case, proceeding or other action against Tenant or
any guarantor of Tenant’s obligations under this Lease seeking to have an order
for relief entered against it as debtor, or seeking reorganization, arrangement,
adjustment, liquidation, dissolution or composition of it or its debts under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its property, and Tenant or any
guarantor: (i) fails to obtain a dismissal of such case, proceeding, or other
action within sixty (60) days of its commencement; or (ii) converts the case
from one chapter of the Federal Bankruptcy Code to another chapter; or (iii) is
the subject of an order of relief that is not fully stayed within seven
(7) business days after the entry thereof; and

F. Vacancy or abandonment by Tenant of any substantial portion of the Premises
or cessation of the use of the Premises for the purpose leased and Tenant’s
failure to pay Rent (inclusive of any increases in Landlord’s insurance
premiums)

11.02 Remedies. Upon the occurrence of any Default listed in Section 11.01,
Landlord may pursue any one or more of the following remedies without any prior
notice or demand.

A. Landlord may terminate this Lease, in which event Tenant shall immediately
surrender the Premises to Landlord. If Tenant fails to surrender the Premises,
Landlord may, without prejudice to any other remedy that Landlord may have for
possession of the Premises or Rent in arrears, enter upon and take possession of
the Premises and expel Tenant and any other person who may be occupying the
Premises or any part thereof, without being liable for any claim for damages due
to the termination of this Lease or termination of possession. Tenant shall pay
to Landlord on demand the amount of all Rent and loss and damage Landlord may
suffer by reason of the termination or inability to relet the Premises up to the
date of termination, in addition to any other liabilities that survive the
termination of this Lease.

B. Landlord may enter upon and take possession of the Premises, without
terminating this Lease and without being liable for any claim for damages due to
termination of possession, and expel Tenant and any other person who may be
occupying the Premises or any part thereof. Landlord may relet the Premises and
receive rent from the new occupant. Tenant agrees to pay to Landlord monthly, or
on demand from time to time, any deficiency that may arise by reason of any such
reletting. In determining the amount of the deficiency, professional service
fees, reasonable attorneys’ fees, court costs, remodeling expenses and other
costs of reletting will be subtracted from the amount of rent received from the
new occupant.

C. Landlord may enter upon the Premises, without terminating this Lease and
without being liable for any claim for damages due to such entry, and do
whatever Tenant is obligated to do under the terms of this Lease. Tenant agrees
to pay Landlord on demand for expenses that Landlord incurs in performing
Tenant’s obligations under this Lease, together with interest thereon at the
rate of twelve percent (12%) per annum from the date spent until paid.

D. Landlord may sue Tenant for damages for breach of this Lease after Tenant’s
Default and abandonment of the Premises, or after Landlord terminates Tenant’s
possession and Tenant vacates the Premises, in which case the measure of damages
is the sum of: (i) the unpaid Rent up to the date of the abandonment or vacancy,
plus (ii) the difference between the Rent for the remainder of the Term after
abandonment or vacancy, and the fair market rental value of this Lease for the
remainder of the

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 13

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

Term after abandonment or vacancy, such difference to be discounted to present
value at a rate equal to the rate of interest that is allowed by law in the
State of Texas when the parties to a contract have not agreed on any particular
rate of interest (or, in the absence of such law, at the rate of six percent
(6%) per annum). Neither the enforcement or collection by Landlord of those
amounts nor the payment by Tenant of those amounts will constitute a waiver by
Landlord of any breach, existing or in the future, of any of the terms or
provisions of this Lease by Tenant or a waiver of any rights or remedies that
the Landlord may have with respect to any breach.

E. In addition to the foregoing remedies, Landlord may change or modify the
locks on the Premises if Tenant fails to pay the Rent when due. Landlord will
not be obligated to provide another key to Tenant or allow Tenant to regain
entry to the Premises unless and until Tenant pays Landlord all Rent that is
delinquent. Tenant agrees that Landlord will not be liable for any damages
resulting to the Tenant from the lockout. When Landlord changes or modifies the
locks, Landlord or Landlord’s agent shall post a written notice in accordance
with Section 93.002 of the Texas Property Code, or its successor statute. Tenant
may be subject to legal liability if Tenant or Tenant’s representative tampers
with any lock after the locks have been changed or modified.

F. No re-entry or taking possession of the Premises by Landlord will be
construed as an election to terminate this Lease, unless a written notice of
that intention is given to Tenant. Notwithstanding any re-entry, taking
possession or reletting, Landlord may, at any time thereafter, elect to
terminate this Lease for a previous Default. Pursuit of any of the foregoing
remedies will not preclude pursuit of any other remedies provided by law, nor
will pursuit of any remedy provided in this Lease constitute a forfeiture or
waiver of any Rent due to Landlord under this Lease or of any damages accruing
to Landlord by reason of the violation of any of the provisions in this Lease.
Failure of Landlord to declare any Default immediately upon its occurrence, or
failure to enforce one or more of Landlord’s remedies, or forbearance by
Landlord to enforce one or more of Landlord’s remedies upon a Default, will not
be deemed to constitute a waiver of any of Landlord’s remedies for any Default.
Pursuit of any one of the remedies will not preclude pursuit by Landlord of any
of the other remedies provided in this Lease. The loss or damage that Landlord
may suffer by reason of a Default by Tenant under this Lease, or the deficiency
from any reletting, will include the expense of taking possession and any
repairs performed by Landlord after a Default by Tenant. If Landlord terminates
this Lease at any time for any Default, in addition to other Landlord’s
remedies, Landlord may recover from Tenant all damages Landlord may incur by
reason of the Default, including the cost of recovering the Premises and the
Rent then remaining unpaid.

G. Nothing in this Lease will be construed as imposing any duty upon Landlord to
relet the Premises. Landlord will have no duty to mitigate Landlord’s damages
except as required by applicable law. Any duty imposed by law on Landlord to
mitigate damages after a Default by Tenant will be satisfied if Landlord
undertakes to lease the Premises to another tenant (a “Substitute Tenant”) in
accordance with the following criteria:

(1) Landlord will have no obligation to solicit or entertain negotiations with
any other prospective tenant for the Premises until Landlord obtains full
possession of the Premises including, without limitation, the final and
unappealable legal right to relet the Premises free of any claim of Tenant;

(2) Landlord will not be obligated to lease or show the Premises on a priority
basis, or offer the Premises to a prospective tenant when other space in the
Property suitable for the prospective tenant’s use is (or soon will be)
available;

(3) Landlord will not be obligated to lease the Premises to a Substitute Tenant
for an amount less than the current fair market rent then prevailing for similar
uses in comparable buildings in the same market area as the Property, nor will
Landlord be obligated to enter into a new lease under other terms and conditions
that are unacceptable to Landlord under Landlord’s then current leasing policies
for comparable space in the Property;

(4) Landlord will not be obligated to enter into a lease with a Substitute
Tenant whose use would:

 

  (i) violate any restriction, covenant, or requirement contained in the lease
of another tenant of the Property;

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 14

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

  (ii) adversely affect the reputation of the Property; or

 

  (iii) be incompatible with other uses of the Property.

(5) Landlord will not be obligated to enter into a lease with any Substitute
Tenant that does not have, in Landlord’s reasonable opinion, sufficient
financial resources to pay the Rent under the new lease and operate the Premises
in a first class manner; and

(6) Landlord will not be required to spend any amount of money to alter,
remodel, or otherwise make the Premises suitable for use by a proposed
Substitute Tenant unless:

 

  (i) Tenant pays any such sum to Landlord in advance of Landlord’s execution of
a lease with the Substitute Tenant (which payment will not be in lieu of any
damages or other sums to which Landlord may be entitled as a result of Tenant’s
Default under this Lease); or

 

  (ii) Landlord, in Landlord’s reasonable discretion, determines that any such
expenditure is financially justified in connection with entering into a lease
with the Substitute Tenant.

H. No right or remedy of Landlord is intended to be exclusive of any other right
or remedy, and each and every right and remedy will be cumulative and in
addition to any other right or remedy now or hereafter existing under this
Lease, at law, in equity or by statute. Landlord will not be liable for any
damages resulting to Tenant from any right or remedy exercised by Landlord,
regardless of the cause, even if it is caused by the sole, joint or concurrent
negligence of Landlord.

11.03 Notice of Default. Tenant shall give written notice of any failure by
Landlord to perform any of Landlord’s obligations under this Lease to Landlord
and to any ground lessor, mortgagee or beneficiary under any deed of trust
encumbering the Premises whose name and address have been furnished to Tenant in
writing. Landlord will not be in default under this Lease unless Landlord (or
the ground lessor, mortgagee or beneficiary) fails to cure the nonperformance
within thirty (30) days after receipt of Tenant’s notice. However, if the
nonperformance reasonably requires more than thirty (30) days to cure, Landlord
will not be in default if the cure is commenced within the 30-day period and is
thereafter diligently pursued to completion.

11.04 Limitation of Landlord’s Liability. As used in this Lease, the term
“Landlord” means only the current owner or owners of the fee title to the
Premises, or the leasehold estate under a ground lease of the Premises, at the
time in question. Each Landlord is obligated to perform the obligations of
Landlord under this Lease only during the time such Landlord owns such title or
estate. Any Landlord who transfers its title, estate or other interest is
relieved of all liability with respect to the obligations of Landlord under this
Lease accruing on or after the date of the transfer, and Tenant agrees to
recognize the transferee as Landlord under this Lease. However, each Landlord
shall deliver to its transferee the Security Deposit held by Landlord, to the
extent the Security Deposit has not then been applied under the terms of this
Lease.

ARTICLE TWELVE

LANDLORD’S CONTRACTUAL LIEN

In addition to the statutory Landlord’s lien, Tenant hereby grants to Landlord a
security interest to secure payment of all Rent and other sums of money becoming
due under this Lease from Tenant, upon all inventory, goods, wares, equipment,
fixtures, furniture and all other personal property of Tenant situated in or on
the Premises, together with the proceeds from the sale thereof. Tenant may not
remove such property without the consent of Landlord until all Rent in arrears
and other sums then due to Landlord

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 15

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

under this Lease have been paid. Upon the occurrence of a Default, Landlord may,
in addition to any other remedies provided in this Lease or by law, enter upon
the Premises and take possession of any and all goods, wares, equipment,
fixtures, furniture and other personal property of Tenant situated in or on the
Premises without liability for trespass or conversion, and sell the property at
public or private sales, with or without having the property at the sale, after
giving Tenant reasonable notice of the time and place of any such sale. Unless
otherwise required by law, notice to Tenant of the sale will be deemed
sufficient if given in the manner prescribed in this Lease at least ten
(10) days before the time of the sale. Any public sale made under this Article
will be deemed to have been conducted in a commercially reasonable manner if
held on the Premises or where the property is located, after the time, place and
method of sale and a general description of the types of property to be sold
have been advertised in a daily newspaper published in the county where the
Premises is located for five (5) consecutive days before the date of the sale.
Landlord or its assigns may purchase at a public sale and, unless prohibited by
law, at a private sale. The proceeds from any disposition pursuant to this
Article, less any and all expenses connected with the taking of possession,
holding and selling of the property (including reasonable attorneys’ fees and
expenses), will be applied as a credit against the indebtedness secured by the
security interest granted in this Article. Any surplus will be paid to Tenant or
as otherwise required by law, and Tenant shall promptly pay any deficiencies.
Landlord is authorized to file a financing statement to perfect the security
interest of Landlord in the aforementioned property and proceeds thereof under
the provisions of the Texas Business and Commerce Code in effect in the State of
Texas. Provided Tenant is not in default under any of the terms of this Lease,
upon written request by Tenant, Landlord shall deliver a written subordination
of Landlord’s statutory and contractual liens to any liens and security
interests securing any institutional third party financing of Tenant. Landlord
shall not unreasonably withhold or delay the delivery of Landlord’s written
subordination.

ARTICLE THIRTEEN

PROTECTION OF LENDERS

13.01 Subordination and Attornment. Landlord may subordinate this Lease to any
future ground Lease, deed of trust or mortgage encumbering the Premises, and
advances made on the security thereof and any renewals, modifications,
consolidations, replacements or extensions thereof, whenever made or recorded.
Landlord’s right to subordinate is subject to Landlord providing Tenant with a
written Subordination, Non-disturbance and Attornment Agreement from the ground
lessor, beneficiary or mortgagee wherein Tenant’s right to peaceable possession
of the Premises during the Term will not be disturbed if Tenant pays the Rent
and performs all of Tenant’s obligations under this Lease and is not otherwise
in default, in which case Tenant shall attorn to the transferee of or successor
to Landlord’s interest in the Premises and recognize the transferee or successor
as Landlord under this Lease. Tenant’s rights under this Lease are subordinate
to any existing ground lease, deed of trust or mortgage encumbering the
Premises. However, if any ground lessor, beneficiary or mortgagee elects to have
this Lease be superior to its ground lease, deed of trust or mortgage and gives
Tenant written notice thereof, then this Lease will be deemed superior to the
ground lease, deed of trust or mortgage whether this Lease is dated prior or
subsequent to the date of the ground lease, deed of trust or mortgage or the
date of recording thereof.

13.02 Signing of Documents. Tenant shall sign and deliver any document that may
be requested to evidence any/attornment or subordination, or any agreement to
attorn or subordinate, as long as the document is contains the non-disturbance
agreement described in and is otherwise consistent with the provisions of
Section 13.01. If Tenant fails to do so within ten (10) days after a written
request, Tenant shall be in default under this Lease. hereby irrevocably
appoints Landlord as Tenant’s attorney-in-fact to execute and deliver the
attornment or subordination document.

13.03 Estoppel Certificates.

A. Upon Landlord’s written request, Tenant shall execute and deliver to Landlord
a written statement certifying: (1) whether Tenant is an assignee or subtenant;
(2) the Expiration Date of this Lease; (3) the number of renewal options under
this Lease and the total period of time covered by the renewal option(s);
(4) that none of the terms or provisions of this Lease have been changed since
the original

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 16

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

execution of this Lease, except as shown on attached amendments or
modifications; (5) that no default by Landlord exists under the terms of this
Lease (or if Landlord is claimed to be in default, stating why); (6) that Tenant
has no claim against Landlord under this Lease and has no defense or right of
offset against collection of Rent under this Lease; (7) the amount and date of
the last payment of Rent; (8) the amount of any Security Deposit and other
deposits, if any; and (9) the identity and address of any guarantor of this
Lease. Tenant shall deliver the statement to Landlord within ten (10) days after
Landlord’s request. Landlord may forward any such statement to any prospective
purchaser or lender of the Premises. The purchaser or lender may rely
conclusively upon the statement as true and correct.

B. If Tenant does not deliver the written statement to Landlord within the ten
(10) day period, Landlord, and any prospective purchaser or lender, may
conclusively presume and rely upon the following facts: (1) that the terms and
provisions of this Lease have not been changed except as otherwise represented
by Landlord; (2) that this Lease has not been terminated except as otherwise
represented by Landlord; (3) that not more than one monthly installment of Base
Rent and other charges have been paid in advance; (4) there are no claims
against Landlord nor any defenses or rights of offset against collection of
Rent; and (5) that Landlord is not in default under this Lease. In such event,
Tenant will be estopped from denying the truth of the presumed facts.

13.04 Tenant’s Financial Condition. Within ten (10) days after a written request
from Landlord, but not more than two times in any calendar year, Tenant shall
deliver to Landlord financial statements as are reasonably required by Landlord
to verify the net worth of Tenant, or any assignee, subtenant, or guarantor of
Tenant. In addition, Tenant shall deliver to any lender designated by Landlord
any financial statements required by the lender to facilitate the financing or
refinancing of the Premises. Tenant represents to Landlord that each financial
statement is a true, complete, and accurate statement as of the date of the
statement. All financial statements will be confidential and will be used only
for the purposes set forth in this Lease.

ARTICLE FOURTEEN

ENVIRONMENTAL REPRESENTATIONS AND INDEMNITY

14.01 Tenant’s Compliance with Environmental Laws. Tenant, at Tenant’s expense,
shall comply with all laws, rules, orders, ordinances, directions, regulations
and requirements of Federal, State, county and municipal authorities pertaining
to Tenant’s use of the Property and with the recorded covenants, conditions and
restrictions, regardless of when they become effective, including, without
limitation, all applicable Federal, State and local laws, regulations or
ordinances pertaining to air and water quality, Hazardous Materials (as defined
in Section 14.05), waste disposal, air emissions and other environmental
matters, all zoning and other land use matters, and with any direction of any
public officer or officers, pursuant to law, which impose any duty upon Landlord
or Tenant with respect to the use or occupancy of the Property.

14.02 Tenant’s Indemnification. Tenant shall not cause or permit any Hazardous
Materials to be brought upon, kept or used in or about the Property by Tenant,
or Tenant’s agents, employees, contractors or invitees without the prior written
consent of Landlord. If the presence of Hazardous Materials on the Property
caused or permitted by Tenant results in contamination of the Property or any
other property, or if contamination of the Property or any other property by
Hazardous Materials otherwise occurs for which Tenant is legally liable to
Landlord for damage resulting therefrom, then Tenant shall indemnify, defend and
hold Landlord harmless from any and all claims, judgments, damages, penalties,
fines, costs, liabilities or losses (including, without limitation, diminution
in value of the Property, damages for the loss or restriction on use of rentable
or unusable space or of any amenity or appurtenance of the Property, damages
arising from any adverse impact on marketing of building space or land area,
sums paid in settlement of claims, reasonable attorneys’ fees, court costs,
consultant fees and expert fees) that arise during or after the Term as a result
of the contamination. This indemnification of Landlord by Tenant includes,
without limitation, costs incurred in connection with any investigation of site
conditions or any clean-up, remedial work, removal or restoration work required
by any Federal, State or local government

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 17

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

agency because of Hazardous Materials present in the soil or ground water on or
under the Property. Without limiting the foregoing, if the presence of any
Hazardous Materials on the Property (or any other property) caused or permitted
by Tenant results in any contamination of the Property, Tenant shall promptly
take all actions at Tenant’s sole expense as are necessary to return the
Property to the condition existing prior to the introduction of any such
Hazardous Materials, provided that Landlord’s approval of such actions is first
obtained.

14.03 Landlord’s Representations. Landlord represents, to the best of Landlord’s
actual knowledge, that: (i) any handling, transportation, storage, treatment or
usage of Hazardous Materials that has occurred on the Property to date has been
in compliance with all applicable Federal, State, and local laws, regulations
and ordinances; and (ii) no leak, spill, release, discharge, emission or
disposal of Hazardous Materials has occurred on the Property to date and that
the soil or groundwater on or under the Property is free of Hazardous Materials
as of the Commencement Date, unless expressly disclosed by Landlord to Tenant in
writing.

14.04 Landlord’s Indemnification. Landlord hereby indemnifies, defends and holds
Tenant harmless from any claims, judgments, damages, penalties, fines, costs,
liabilities, (including sums paid in settlements of claims) or loss, including,
without limitation, reasonable attorneys’ fees, court costs, consultant fees,
and expert fees, which arise during or after the Term of this Lease from or in
connection with the presence or suspected presence of Hazardous Materials in the
soil or groundwater on or under the Property, unless the Hazardous Material is
released by Tenant or is present as a result of the negligence or willful
conduct of Tenant. Without limiting the generality of the foregoing, the
indemnification provided by this Section will specifically cover costs incurred
in connection with any investigation of site conditions or any clean-up,
remedial work, removal or restoration work required by any Federal, State or
local governmental authority.

14.05 Definition. For purposes of this Lease, the term “Hazardous Materials”
means any one or more pollutant, toxic substance, hazardous waste, hazardous
material, hazardous substance, solvent or oil as defined in or pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act, as
amended, the Clean Water Act, as amended, the Water Pollution Control Act, as
amended, the Solid Waste Disposal Act, as amended, or any other Federal, State
or local environmental law, regulation, ordinance, or rule, whether existing as
of the date of this Lease or subsequently enacted.

14.06 Survival. The representations and indemnities contained in this Article
Fourteen will survive the expiration or termination of this Lease.

ARTICLE FIFTEEN

PROFESSIONAL SERVICE FEES

15.01 Amount and Manner of Payment. Professional service Fees due to the
Principal Broker and Cooperating Broker (together, the “Brokers”) will be
calculated and paid as follows:

A. Lump Sum. Unless the box for Section 15.01B is checked in Section 1.13A, then
Landlord agrees to pay to each of the Brokers a lump sum professional service
Fee for negotiating this Lease, plus any applicable sales taxes, equal to: (i)
the percentages stated in Section 1.13A of the total Base Rent to become due to
Landlord during the Term, if the blanks for -percentages are completed; or (ii)
the amounts per square foot in the Premises stated in Section 1.13A, if the
blanks for amounts per square foot are completed. The Fees will be paid to the
Brokers (i) one-half on the date of final execution of this Lease, and (ii) the
balance on the Commencement Date of this Lease.

B. Monthly. If the box for this Section 15.01B is checked in Section 1.13A, then
Landlord agrees to pay to each of the Brokers a monthly professional service Fee
for negotiating this Lease, plus any applicable sales taxes, equal to the
percentages stated in Section 1.13A of each monthly Base Rent payment at the
time the payment is due.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 18

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

15.02 Payments on Renewal, Expansion or New Lease. Subject to the termination
date stated in this Section below, if Tenant or Tenant’s successors or assigns:
(a) exercises any right or option to renew or extend the Term (whether contained
in this Lease or in any amendment to this Lease) or enters into a new lease
covering the Premises, a portion of the Premises, or the Premises and additional
space; or (b) enters into any new lease, expansion or other rental agreement as
to any premises located on or constituting all or part of any real property
owned by Landlord adjacent to the Property, then Landlord shall pay to each of
the Brokers an additional Fee covering the full period of the renewal,
extension, new lease, expansion or other rental agreement. The additional Fees
will be due on the date of exercise of a renewal option, or the date of
execution in the ease of a new lease, expansion or other agreement. The
additional Fees will be computed and paid under Section 15.01A or Section 15.01B
above (whichever has been made applicable under Section 1.13), as if a new lease
had boon made for such period of time. The Brokers’ right to receive these
additional Fees will terminate on the date that is ten years after the
expiration of the Term of this Lease, as amended or extended.

15.03 Payments on Sale. Subject to the termination date stated in this Section
below, if Tenant or Tenant’s successors or assigns, purchases the Premises
pursuant to a purchase option contained in this Lease (or in any amendment to
this Lease or any other agreement) or otherwise purchases the Premises, the
Property or any portion of either the Premises or the Property, then Landlord
shall pay to each of the Brokers a Fee equal to the percentages stated in
Section 1.13B of the purchase price, payable in Good Funds at the closing. Upon
the closing of a sale to Tenant, any monthly lease Fees will terminate upon
payment of the Fee on the sale. The Brokers’ right to receive these additional
Fees will terminate on the date that is ten years after the expiration of the
Term of this Lease, as amended or extended.

15.04 Other Brokers. Both Landlord and Tenant represent to the other party that
they have had no dealings with any person, firm or agent in the negotiation of
this Lease other than the Broker(s) named in this Lease, and no other broker,
agent, person, firm or entity other than the Broker(s) is entitled to any
commission or fee in connection with this Lease.

15.05. Landlord’s Liability. Landlord will be liable for payment of all Fees
solely to the Brokers, and Landlord will not be obligated to pay any claims by
any undisclosed broker. The Principal Broker may pay a portion of the Fee to any
Cooperating Broker pursuant to a separate agreement between the Brokers.

15.06 Joint Liability of Tenant. If Tenant enters into any new lease, extension,
renewal, expansion, or other agreement to rent, occupy, or purchase any property
described in Section 15.02 or Section 15.03 within the time specified in those
Sections, the negotiations must be communicated through the Principal Broker
(which may be done through the Cooperating Broker), otherwise Tenant will be
jointly and severally liable with Landlord for any payments due or to become due
to the Principal Broker.

15.07 Assumption on Sale. In the event of a sale or other transfer of the
Premises by Landlord, Landlord shall assign this Lease to the purchaser or other
transferee, and obtain from the purchaser or other transferee on Assumption
Agreement in recordable form whereby the purchaser or other transferee agrees to
pay the Brokers all Fees payable under this Lease. Landlord shall deliver a
fully executed original counterpart of the Assumption Agreement to each of the
Brokers upon the closing of the sale or other transfer of the Premises. Landlord
will be released from personal liability for subsequent payments of Fees payable
under this Lease only upon the delivery of the Assumption Agreement to the
Brokers.

15.08 Termination. Landlord and Tenant agree that the Brokers are third party
beneficiaries of this Lease with respect to the Fees, and that no change may be
made by Landlord or Tenant as to the time of payment, amount of payment or the
conditions for payment of the Fees without the written consent of the Brokers.
The termination of this Lease by the mutual agreement of Landlord and Tenant
will not affect the right of the Brokers to continue to receive the Fees
agreed-to be paid under this Lease, just as if Tenant had continued to occupy
the Premises and had paid the Rent during the entire Term. Amendment or
termination of this Lease under Article Eight (Damage or Destruction) and
Article Nine (Condemnation) will not amend or terminate the Brokers’ right to
collect the Fees.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 19

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

15.09 Intermediary Relationship.

A. If either of the Brokers has indicated in Section 1.11 or Section 1.12 that
they are acting as an intermediary, then Landlord and Tenant hereby authorize
the applicable Broker(s) to act as an intermediary between Landlord and Tenant
in connection with this Lease, and acknowledge that the source of any expected
compensation to the Brokers will be Landlord, and the Brokers may also be paid a
fee by Tenant. A real estate broker who acts as an intermediary between parties
in a transaction:

(1) may not disclose to Tenant that Landlord will accept a rent less than the
asking rent unless otherwise instructed in a separate writing by Landlord;

(2) may not disclose to Landlord that Tenant will pay a rent greater than the
rental submitted in a written offer to Landlord unless otherwise instructed in a
separate writing by Tenant;

(3) may not disclose any confidential information, or any information a party
specifically instructs the real estate broker in writing not to disclose, unless
otherwise instructed in a separate writing by the respective party or required
to disclose such information by the Texas Real Estate License Act or a court
order or if the information materially relates to the condition of the property;

(4) shall treat all parties to the transaction honestly; and

(5) shall comply with the Texas Real Estate License Act.

B. Appointments. Brokers are authorized to appoint, by providing written notice
to the parties, one or more licensees associated with Brokers to communicate
with and carry out instructions of one party, and one or more other licensees
associated with Brokers to communicate with and carry out instructions of the
other party or parties. During negotiations, an appointed licensee may provide
opinions and advice to the party to whom the licensee is appointed.

ARTICLE SIXTEEN

MISCELLANEOUS AND ADDITIONAL PROVISIONS

16.01 Disclosure. Landlord and Tenant understand that a real estate broker is
not an expert in matters of law, tax, financing, surveying, hazardous materials,
engineering, construction, safety, zoning, land planning, architecture or the
ADA. The Brokers hereby advise-Tenant to seek expert assistance on such matters.
Brokers do not investigate a property’s compliance with building codes,
governmental ordinances, statutes and laws that relate to the use or condition
of a property and its construction, or that relate to its acquisition. If the
Brokers provide names of consultants or sources for advice or assistance, Tenant
acknowledges that the Brokers do not warrant the services of the advisors or
their products and cannot warrant the suitability of property to be acquired or
leased. Furthermore, the Brokers do not warrant that the Landlord will disclose
any or all property defects, although the Brokers will disclose to Tenant any
actual knowledge possessed by Brokers regarding defects of the Premises and the
Property. In this regard, Tenant agrees to make all necessary and appropriate
inquiries and to use diligence in investigating the Premises and the Property
before signing this Lease. Tenant acknowledges and agrees that neither the
Principal Broker nor any Cooperating Broker has made any representation to
Tenant with respect to the condition of the Premises, and that Tenant is relying
exclusively upon Tenant’s own investigations and the representations of
Landlord, if any, with respect to the condition of the Premises. Landlord and
Tenant agree to hold the Brokers harmless from any and all damages, claims,
costs and expenses-resulting-from or related to Landlord’s furnishing to the
Brokers any inaccurate information with respect to the Premises, or Landlord’s
concealing any material information with respect to the Premises. Landlord and
Tenant hereby agree to indemnify and defend the Brokers against any and all
liabilities,

 

LANDLORD’S INITIALS                     TENANT’S INITIALS LOGO
[g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 20

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

claims, debts, damages, costs, or expenses, including but not limited to
reasonable attorneys’ fees and court costs, related to or arising out of or in
any way connected to (a) representations concerning matters properly the subject
of advice by experts; or (b) any dispute directly between Landlord and Tenant
regarding this Lease. In addition, to the extent permitted by applicable law,
the Brokers’ liability for errors, omissions, or negligence is limited to the
return of the Fee, if any, paid to the Brokers pursuant to this Lease.

16.02 Force Majeure. If performance by Landlord of any term, condition or
covenant in this Lease is delayed or prevented by any Act of God, strike,
lockout, shortage of material or labor, restriction by any governmental
authority, civil riot, flood, or any other cause not within the control of
Landlord, the period for performance of the term, condition or covenant will be
extended for a period equal to the period Landlord is so delayed or prevented.

16.03 Interpretation. The captions of the Articles or Sections of this Lease are
to assist the parties in reading this Lease and are not part of the terms or
provisions of this Lease. Whenever required by the context of this Lease, the
singular will include the plural and the plural will include the singular, and
the masculine, feminine and neuter genders will each include the other.

16.04 Waivers. Any waivers of any provisions of this Lease must be in writing
and signed by the waiving party. Landlord’s delay or failure to enforce any
provisions of this Lease or Landlord’s acceptance of late installments of Rent
will not be a waiver and will not prevent Landlord from enforcing that provision
or any other provision of this Lease in the future. No statement on a check from
Tenant or in a letter accompanying a check will be binding on Landlord. Landlord
may, with or without notice to Tenant, negotiate, cash, or endorse the check
without being bound to the conditions of any such statement.

16.05 Severability. A determination by a court of competent jurisdiction that
any provision of this Lease is invalid or unenforceable will not invalidate the
remainder of that provision or any other provision of this Lease, which will
remain in full force and effect.

16.06 Joint and Several Liability. All parties signing this Lease as Tenant will
be jointly and severally liable for all obligations of Tenant. Tenant will be
responsible for the conduct, acts and omissions of Tenant’s agents, employees,
customers, contractors, invitees, agents, successors or others using the
Premises with Tenant’s express or implied permission.

16.07 Amendments or Modifications. This Lease is the only agreement between the
parties pertaining to the lease of the Premises and no other agreements are
effective unless made a part of this Lease. All amendments to this Lease must be
in writing and signed by all parties.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 21

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

16.08 Notices. All notices and other communications required or permitted under
this Lease must be in writing and will be deemed delivered, whether actually
received or not, on the earlier of: (i) actual receipt if delivered in person or
by messenger with evidence of delivery; or (ii) receipt of an electronic
facsimile transmission (“Fax”) with confirmation of delivery; or (iii) upon
deposit in the United States Mail as required below. Notices may be transmitted
by Fax to the Fax telephone numbers specified in Article One of this Lease, if
any. Notices delivered by mail must be deposited in the U.S. Postal Service,
certified mail, return receipt requested, postage prepaid, and properly
addressed to the intended recipient as set forth in Article One. Notices sent by
any other means will be deemed delivered when actually received, with proof of
delivery. After possession of the Premises by Tenant, Tenant’s address for
notice purposes will be the address of the Premises unless Tenant notifies
Landlord in writing of a different address to be used for that purpose. Any
party may change its address for notice by delivering written notice of its new
address to all other parties in the manner set forth above. Copies of all
notices should also be delivered to the Brokers, but failure to notify the
Brokers will not cause an otherwise properly delivered notice to be ineffective.
Also, copies of all notices must also be delivered to the following persons [if
the blanks have been completed]:

 

Copies of notices to Landlord are to be delivered to:  

Elizabeth Tindall

    Address:  

630 North Freeway, Suite 300

   

Fort Worth, TX 76102

    Telephone:  

817-870-3677

  Fax:  

817-870-1218

    Email:  

etindall@tindallrecord.com

  Copies of notices to Tenant are to be delivered to:  

Outdoor Channel Holdings, Inc.

  Attn: R. David Bolls III   Address:  

43445 Business Park Drive, Suite 103             

  Assistant General Counsel  

Temecula, CA 92590

  Sr. V.P., Business & Legal Affairs   Telephone:  

951-699-6991

  Fax:  

951-676-9260

    Email:  

dbolls@outdoorchannel.com

 

16.09 Attorneys’ Fees. If, on account of any breach or default by any party to
this Lease in its obligations to any other party to this Lease (including, but
not limited to, the Brokers), it becomes necessary for a party to employ a third
party attorney that is not an employee and/or partner of the Landlord, Tenant or
any guarantor to enforce or defend any of its rights or remedies under this
Lease, the non-prevailing party agrees to pay the prevailing party its
reasonable attorneys’ fees and court costs, if any, whether or not suit is
instituted in connection with the enforcement or defense.

16.10 Venue. All obligations under this Lease, including; but not limited to,
the payment of Fees to the Brokers, will be performed and payable in the county
in which the Property is located. The laws of the State of Texas will govern
this Lease.

16.11 Survival. All obligations of any party to this Lease that are not
fulfilled at the expiration or the termination of this Lease will survive such
expiration or termination as continuing obligations of the party.

16.12 Binding Effect. This Lease will inure to the benefit of, and be binding
upon, each of the parties to this Lease and their respective heirs,
representatives, successors and assigns. However, Landlord will not have any
obligation to Tenant’s successors or assigns unless the rights or interests of
the successors or assigns are acquired in accordance with the terms of this
Lease.

16.13 Right to Claim a Lien. If a commission agreement or other agreement to pay
Fees to the Brokers is not included in this Lease, then be advised that pursuant
to Chapter 62 of the Texas Property Code, each Broker hereby discloses the
Broker’s right to claim a lion-based on a separate written commission agreement
or other agreement to pay Fees to the Broker, and this disclosure is
incorporated in the commission agreement or other agreement to pay Fees.

16.14 Patriot Act Representation. Landlord and Tenant each represent to the
other that: (1) its property interests are not blocked by Executive Order
No. 13224, 66 Fed. Reg. 49079; (2) it is not a person listed on the Specially
Designated Nationals and Blocked Persons list of the Office of Foreign Assets
Control of the United States Department of the Treasury; and (3) it is not
acting for or on behalf of any person on that list.

16.15 Offer. The execution of this Lease by the first party to do so constitutes
an offer to lease the Premises. Unless this Lease is signed by the other party
and a fully executed copy is delivered to the first party within ten (10) days
after the date of execution by the first party, such offer to lease will be
deemed automatically withdrawn. Any acceptance of an offer that has been
withdrawn will only be effective if the party that withdrew the offer
subsequently agrees to the acceptance either in writing or by course of conduct.

 

LANDLORD’S INITIALS                     TENANT’S INITIALS LOGO
[g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 22

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

16.16 Additional Provisions. Landlord and Tenant agree to any provisions set
forth on the attached Addendum J – Additional Provisions Addendum, and the
following additional provisions [if any]:

16.17 Consult an Attorney. This Lease is an enforceable, legally binding
agreement. Read it carefully. By executing this Lease, Landlord and Tenant each
agree to the provisions contained in this Lease.

This Lease has been executed as of the Effective Date.

 

LANDLORD: Tindall Properties, Ltd. By:    Tindall Corporation, general partner
By:  

LOGO [g294572jscott_tindall.jpg]

J. Scott Tindall, President Date of Execution: April 22, 2011

 

TENANT: Skycam, LLC, a Delaware limited liability company By:  

LOGO [g294572thomasehornish.jpg]

  Thomas E. Hornish, Operating Officer, General Counsel and Secretary By:  

LOGO [g294572thomasdallen.jpg]

  Thomas D. Allen, Chief Financial Officer, Treasurer and Controller

Date of Execution: April 21, 2011

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

COMMERCIAL LEASE AGREEMENT – Page 23

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

LOGO [g294572ex10_28pg24.jpg]



--------------------------------------------------------------------------------

NORTH TEXAS COMMERCIAL ASSOCIATION OF REALTORS®

ADDENDUM “A” TO LEASE

EXPENSE REIMBURSEMENT

 

Address of the Premises:  

630 North Freeway, Suite 350, Fort Worth, TX 76102

1. Expense Reimbursement. Tenant shall pay Landlord as additional Rent a portion
of the following expenses (collectively the “Reimbursement”) that are incurred
by or assessed against the Premises [check all boxes that apply]:

þ  Real Estate Taxes (defined in Section 4.a. below);

þ  Insurance Premiums (defined in Section 4.b. below);

þ  Common Area Maintenance (CAM) Expenses (defined in Section 4.c. below);

¨  Operating Expenses (defined in Section 4.d. below);

¨  Roof and Structural Maintenance Expenses (defined in Section 4.e. below); and

¨  Utilities (defined in Section 4.f. below).

2. Expense Reimbursement Limitations. The amount of Tenant’s Reimbursement will
be determined by one of the following methods as described below [check only
one]:

¨  Base Year or Expense Stop Adjustment (defined in Section 5 below);

þ  Pro Rata Adjustment (defined in Section 6 below);

¨  Fixed Amount Adjustment (defined in Section 7 below); or

¨  Net Lease Provisions (defined in Section 8 below).

3. Expense Reimbursement Payments. Tenant agrees to pay any end-of-year lump sum
Reimbursement within thirty (30) days after receiving an invoice from Landlord.
Any time during the Term, Landlord may direct Tenant to pay monthly an estimated
portion of the projected future Reimbursement amount. Any such payment directed
by Landlord will be due and payable monthly on the same day that the Base Rent
is due. Landlord may, at Landlord’s option and to the extent allowed by
applicable law, impose a Late Charge on any Reimbursement payments that are not
actually received by Landlord on or before the due date, in the amount and
manner set forth in Section 3.03 of this Lease. Any Reimbursement relating to
partial calendar years will be prorated accordingly. If Tenant’s Pro Rata Share
is not expressed in Section 1.04.E of this Lease, then Tenant’s Pro Rata Share
of such Reimbursements will be based on the square footage of useable area
contained in the Premises in proportion to the square footage of useable
building area of the Property. Tenant may audit or examine those items of
expense in Landlord’s records that relate to Tenant’s obligations under this
Lease. Landlord shall promptly refund to Tenant any overpayment that is
established by an audit or examination. If the audit or examination reveals an
error of more than five percent (5%) over the figures billed to Tenant, Landlord
shall pay the reasonable cost of the audit or examination.

4. Definitions.

a. Real Estate Taxes. “Real Estate Taxes” means all general real estate taxes,
ad valorem taxes, general and special assessments, parking surcharges, rent
taxes, franchise taxes, margin taxes, and other similar governmental charges
levied against or applicable to the Property for each calendar year.

b. Insurance Premiums. “Insurance Premiums” means all Landlord’s insurance
premiums attributable to the Property, including but not limited to insurance
for fire, casualty, general liability, property damage, medical expenses,
extended coverage, and loss of rents coverage for up to twelve (12) months’
Rent.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

ADDENDUM “A” TO LEASE – Page 1

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

c. Common Area Maintenance Expenses. “Common Area Maintenance Expenses” (or
“CAM”) means all costs of maintenance, inspection and repairs of the Common
Areas of the Property, including, but not limited to, those costs for security,
lighting, painting, cleaning, decorations and fixtures, Utilities, ice and snow
removal, trash disposal, project signs, roof repairs, pest control, project
promotional expenses, property owners’ association dues, wages and salary costs
of maintenance personnel, and other expenses benefiting all the Property that
may be incurred by Landlord, in its discretion, including sales taxes and a
reasonable service charge for the administration thereof. The term “Common
Areas” is defined as that part of the Property intended for the collective use
of all tenants including, but not limited to, the parking areas, driveways,
loading areas, landscaping, gutters and downspouts, plumbing, electrical
systems, HVAC systems, roof, exterior walls, sidewalks, malls, promenades
(enclosed or otherwise), meeting rooms, doors, windows, corridors and public
rest rooms. CAM does not include the cost of capital improvements, the cost of
management office equipment and furnishings, depreciation on Landlord’s original
investment, the cost of tenant improvements, real estate brokers’ fees,
advertising of space for lease, or interest or depreciation on capital
investments.

d. Operating Expenses. “Operating Expenses” means all costs of ownership,
building management, maintenance, repairs and operation of the Property,
including but not limited to roof and structural maintenance, Real Estate Taxes,
Insurance Premiums, CAM Expenses, reasonable management fees, wages and salary
costs of building management personnel, overhead and operational costs of a
management office, janitorial, Utilities, and professional services such as
accounting and legal fees. Operating Expenses do not include the cost of capital
improvements, the cost of management office equipment and furnishings,
depreciation on Landlord’s original investment, the cost of tenant improvements,
real estate brokers’ fees, advertising of space for lease, or interest or
depreciation on capital investments.

e. Roof and Structural Maintenance Expenses. “Roof and Structural Maintenance
Expenses” means all costs of maintenance, repair and replacement of the roof,
roof deck, flashings, skylights, foundation, floor slabs, structural components
and the structural soundness of the building in general.

f. Utilities. “Utilities” means charges for electricity, gas, water, sewer,
storm water disposal, trash removal, telephone, Internet access and other
communication services, and any other services that are commonly understood to
be utilities, including initial connection charges.

5. Base Year or Expense Stop Adjustment. Tenant shall pay to Landlord as
additional Rent Tenant’s Pro Rata Share of increases in Landlord’s Real Estate
Taxes, Insurance Premiums, CAM Expenses, Operating Expenses, Roof and Structural
Maintenance Expenses and/or Utilities, whichever are applicable, for the
Property for any calendar year during the Term or during any Extension of this
Lease, over [check only one]:

 

  ¨ a. Such amounts paid by Landlord for the Base Year             , or

 

  ¨ b. $              per square foot of floor area (as set forth in Section
1.04D) per year.

6. Pro Rata Adjustment. Tenant shall pay to Landlord as additional Rent Tenant’s
Pro Rata Share of the total amount of Landlord’s Real Estate Taxes, Insurance
Premiums, CAM Expenses, Operating Expenses, Roof and Structural Maintenance
Expenses and/or Utilities, whichever are applicable, for every calendar year
during the Term and during any extension of this Lease.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

ADDENDUM “A” TO LEASE – Page 2

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

7. Fixed Amount Adjustment. Tenant shall pay to Landlord as additional Rent the
following monthly amounts as Tenant’s Reimbursement to Landlord for the
applicable expenses that are incurred by or assessed against the Property:

 

Real Estate Taxes

   $                      per month.   

Insurance Premiums

   $           per month.   

CAM Expenses

   $           per month.   

Operating Expenses

   $           per month.   

Roof & Structural Maintenance Expenses

   $           per month.   

Utilities

   $           per month.   

8. Net Lease Provisions. Notwithstanding anything contained in this Lease to the
contrary in Section 6.02, Article Seven or otherwise, Tenant shall be
responsible for paying Tenant’s Pro Rata Share of all costs of compliance with
laws, ownership, maintenance, repairs, replacements, operation of the Premises,
and operation of the Property, including but not limited to all costs of Real
Estate Taxes, Insurance Premiums, Common Area Maintenance Expenses, Operating
Expenses, Roof and Structural Maintenance Expenses, and Utilities.

9. ¨ Gross-Up Provisions. [Check this only if applicable.] If the Property is a
multi-tenant building and is not fully occupied during the Base Year or any
portion of the Term, an adjustment will be made in computing the variable costs
for the Base Year and each applicable calendar year of the Term. Variable costs
will include only those items of expense that vary directly proportionately to
the occupancy of the Property. Variable costs that are included in the CAM,
Operating Expenses and Utilities will be increased proportionately to the
amounts that, in Landlord’s reasonable judgment, would have been incurred had
ninety-five percent (95%) of the useable area of the Property been occupied
during those years.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

ADDENDUM “A” TO LEASE – Page 3

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

NORTH TEXAS COMMERCIAL ASSOCIATION OF REALTORS®

ADDENDUM “B” TO LEASE

RENEWAL OPTIONS

 

Address of the Premises:  

630 North Freeway, Suite 350, Fort Worth, TX 76102

1. Option to Extend the Term. Landlord grants to Tenant one (1) option(s) (each
an “Option”) to extend the Term for an additional term of thirty-six (36) months
each (the “Extension”), on the same terms, conditions and covenants set forth in
this Lease, except as provided below. Each Option may be exercised only by
written notice delivered to the Landlord no earlier than three hundred sixty
(        ) days before, and no later than one hundred eighty (        ) days
before, the expiration of the Term or the preceding Extension of the Term,
whichever is applicable. If Tenant fails to deliver to Landlord a written notice
of the exercise of an Option within the prescribed time period, such Option and
any succeeding Options will lapse, and there will be no further right to extend
the Term. Each Option may only be exercised by Tenant on the express condition
that, at the time of the exercise, Tenant is not in default beyond any
applicable notice and cure periods under any of the provisions of this Lease.
The Options are personal to Tenant and may not be exercised by an assignee or
subtenant without Landlord’s written consent.

2. Calculation of Rent. The Base Rent during the Extension(s) will be determined
by one of the following methods [check one]:

 

þ A. Fair Market Rental. The Base Rent during the Extension will be the greater
of: (i) $4.50/sq.ft. per year and (ii) Fair Market Rental determined as follows:

 

  þ a. The “Fair Market Rental” of the Premises means the price that a ready and
willing tenant would pay as of the commencement of the Extension as monthly rent
to a ready and willing landlord of Premises comparable to the Premises if the
property were exposed for lease on the open market for a reasonable period of
time, and taking into account the term of the Extension, the amount of
improvements made by Tenant at its expense, the creditworthiness of the Tenant,
and all of the purposes for which the property may be used and not just the use
proposed to be made of the Premises by Tenant. Upon proper written notice by
Tenant to Landlord of Tenant’s intention to elect to exercise the renewal
Option, Landlord shall, within twenty (20) days thereafter, notify Tenant in
writing of Landlord’s proposed Fair Market Rental amount, and Tenant shall
thereupon notify Landlord of Tenant’s acceptance or rejection of Landlord’s
proposed amount. Failure of Tenant to reject Landlord’s Fair Market Rental
amount within fifteen (15) days after receipt of Landlord’s notice will be
deemed Tenant’s acceptance of Landlord’s proposed Fair Market Rental amount.

 

  þ b. If Landlord and Tenant have not been able to agree on the Fair Market
Rental amount within forty (40) days following the exercise of the Option, the
Fair Market Rental for the Extension will be determined by the following
appraisal process. Landlord and Tenant shall endeavor in good faith to select a
single Appraiser. The term “Appraiser” means a State Certified Real Estate
Appraiser licensed by the State of Texas to value commercial property. If
Landlord and Tenant are able to agree upon and select a single Appraiser, that
Appraiser will determine the Fair Market Rental for the Extension.

If Landlord and Tenant are unable to agree upon a single Appraiser within ten
(10) days after the end of the forty day period, each will then appoint one
Appraiser by written notice to the other, given within seven (7) days after the
end of the forty day period. Within five (5) business days after the two
Appraisers are appointed, the two Appraisers will appoint a third Appraiser. If
either Landlord or Tenant fails to appoint its Appraiser within the prescribed
time period, the single Appraiser appointed will determine the Fair Market
Rental amount of the Premises. Each party will bear the cost of the appraiser
appointed by it and the parties will share equally the cost of the third
appraiser. The Fair Market Rental of the Premises will be the average of two of
the three appraisals that are closest in amount, and the third appraisal will be
disregarded.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

ADDENDUM “B” TO LEASE – Page 1

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

  þ c. In no event will the Base Rent be reduced for any Extension, regardless
of the Fair Market Rental determined by any appraisal. If the Fair Market Rental
is not determined before the commencement of the Extension, then Tenant shall
continue to pay to Landlord the Base Rent applicable to the Premises immediately
before the Extension until the Fair Market Rental amount is determined, and when
it is determined, Tenant shall pay to Landlord the difference between the Base
Rent actually paid by Tenant to Landlord and the new Base Rent.

 

¨ B. Consumer Price Index Adjustment. The monthly Base Rent during the Extension
will be determined by multiplying the monthly installment of Base Rent during
the last month of the Term by a fraction determined as follows:

 

  a. The numerator will be the Latest Index that means either [check one]:

¨ (1) the Index published for the nearest calendar month preceding the first day
of the Extension, or

¨ (2) the Index for the month of                      preceding the first day of
the Extension.

 

  b. The denominator will be the Initial Index that means either [check one]:

¨ (1) the Index published for the nearest calendar month preceding the
Commencement Date, or

¨ (2) the Index for the month of                      preceding the Commencement
Date.

[If no blanks are filled in above, the choice (1) including the phrase “the
nearest calendar month preceding” will apply. If the Index is not yet published
for the nearest calendar month preceding the applicable date, then “the nearest
calendar month” means the first month preceding the applicable date for which
the Index is published].

c. The Index means the Consumer Price Index (CPI) for All Urban Consumers (All
Items) U.S. City Average (unless this box is checked ¨ in which case the CPI for
the Dallas/Fort Worth Consolidated Metropolitan Statistical Area will be used)
published by the U. S. Department of Labor, Bureau of Labor Statistics (Base
Index of 1982-84 =100). If the Index is discontinued or revised, the new index
or computation that replaces the Index will be used in order to obtain
substantially the same result as would have been obtained if it had not been
discontinued or revised. If such computation would reduce the Rent for the
particular Extension, it will be disregarded, and the Rent during the
immediately preceding period will apply instead.

 

¨ C. Fixed Rental Adjustments. The monthly installments of Base Rent during the
Extension(s) will be increased beginning on the following dates to these
amounts:

 

Date:

 

 

   Amount: $   

 

Date:

 

 

   Amount: $   

 

Date:

 

 

   Amount: $   

 

Date:

 

 

   Amount: $   

 

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

ADDENDUM “B” TO LEASE – Page 2

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

NORTH TEXAS COMMERCIAL ASSOCIATION OF REALTORS®

ADDENDUM “C” TO LEASE

BASE RENT PAYMENT SCHEDULE

 

Address of the Premises:  

630 North Freeway, Suite 350, Fort Worth, TX 76102

[If each monthly installment of Base Rent is the same amount for the entire Term
of the Lease, then that amount is set forth in Section 1.06, and there is no
need for this Addendum].

Variable Amounts of Base Rent Payments During the Term. On or before the first
day of each month during the Term of this Lease, Tenant shall pay monthly
installments of Base Rent as follows:

 

Beginning month   

1

   to month   

5

   $ 0.00                    ;    Beginning month   

6

   to month   

41

   $ 14,879.67            ;    Beginning month   

42

   to month   

77

   $ 15,809.65            ;    Beginning month   

 

   to month   

 

   $                              ;    Beginning month   

 

   to month   

 

   $                              ;    Beginning month   

 

   to month   

 

   $                              ;   

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

ADDENDUM “C” TO LEASE – Solo Page

©NTCAR 2008 – Form No. 2 (9/08)



--------------------------------------------------------------------------------

ADDENDUM “F” TO LEASE

GUARANTY

Address of the Premises: 630 North Freeway, Suite 350, Fort Worth, TX 76102

1. In order to induce Tindall Properties, Ltd. (“Landlord”) to execute the
Commercial Lease Agreement (the “Lease”) with Skycam, LLC (“Tenant”) for the
Premises described above in Tarrant County, State of Texas, the undersigned (the
“Guarantor,” whether one or more than one) has guaranteed and by this instrument
does hereby guarantee the full payment and performance of all liabilities,
obligations, and duties (including but not limited to maintenance and the
payment of Rent) imposed upon Tenant under the terms of the Lease, as if
Guarantor had executed the Lease as Tenant.

2. Guarantor hereby waives notice of acceptance, modification, extension and
default of this Guaranty and all other notices in connection with this Guaranty
or in connection with the liabilities, obligations, and duties guaranteed
hereby, including notices of default by Tenant under the Lease, and waives
diligence, presentment, and suit on the part of Landlord in the enforcement of
any liability, obligation, or duty guaranteed hereby. Guarantor waives all
rights arising under Chapter 34 of the Texas Business and Commerce Code.
Guarantor waives all rights to claim any defense arising out of lack of
diligence; any failure to pursue Tenant; loss or impairment of any right of
subrogation or reimbursement; release of any other guarantor or collateral;
death, insolvency, or lack of corporate authority of Tenant; and waiver,
release, or election, based on Landlord’s or Tenant’s rights and obligations
under the Lease and the enforcement of its terms.

3. Landlord will not be first required to enforce against Tenant or any other
person any liability, obligation, or duty guaranteed hereby before seeking
enforcement thereof against Guarantor. This Guaranty is a primary, irrevocable,
and unconditional guaranty of payment and performance and not of collection and
is independent of Tenant’s obligations under the Lease. Suit may be brought and
maintained against Guarantor by Landlord to enforce any liability, obligation,
or duty guaranteed hereby without joinder of Tenant or any other person. The
liability of Guarantor will not be affected by any indulgence, compromise,
settlement, or variation of terms that may be extended to Tenant by Landlord or
agreed upon by Landlord and Tenant, and will not be impaired, modified, changed,
released, or limited in any manner whatsoever by any impairment, modification,
change, release, or limitation of the liability of Tenant or its estate in
bankruptcy, or of any remedy for the enforcement thereof, resulting from the
operation of any present or future provision of the United States Bankruptcy
Code, or any similar law or statute of the United States or any state thereof.
Guarantor will not be released by any extensions, amendments, assignments,
subleases, or other modifications of the Lease that Landlord and Tenant may
enter into at any time without notice to or consent by Guarantor. Guarantor will
remain fully liable for the payment and performance of all liabilities,
obligations, and duties of Tenant under the Lease as so extended, amended,
assigned, subleased, or otherwise modified.

4. Other agreements similar to this Guaranty may, at Landlord’s sole option and
discretion, be executed by other persons with respect to the Lease. This
Guaranty will be cumulative of any such agreements and the liabilities and
obligations of Guarantor under this Guaranty will not be affected or diminished
by reason of such other agreements. Moreover, if Landlord obtains signatures of
more than one guarantor on this Guaranty, or Landlord obtains additional
guaranty agreements, or both, Guarantor agrees that Landlord, in Landlord’s sole
discretion, may (i) bring suit against all guarantors of the Lease, jointly and
severally, or against any one or more of them, (ii) settle with any one or more
of the guarantors for such consideration as Landlord may choose, and
(iii) release one or more of the guarantors from liability. No such action will
impair the rights of Landlord to enforce this Guaranty against any Guarantor.

5. If Landlord employs an attorney to present, enforce, or defend any of
Landlord’s rights or remedies under this Guaranty, Guarantor will pay Landlord’s
reasonable attorney’s fees and court costs.

6. This Guaranty will be binding upon Guarantor and Guarantor’s successors,
heirs, executors, and administrators, and will inure to the benefit of Landlord
and Landlord’s successors, heirs, executors, administrators, and assigns.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

ADDENDUM “F” TO LEASE – Page 1



--------------------------------------------------------------------------------

EXECUTED to be effective as of Effective Date of the Lease.

 

GUARANTOR: Outdoor Channel Holdings, Inc., a Delaware corporation By:  

 

  Thomas E. Homish, EVP, Chief Operating Officer, General Counsel & Secretary
By:  

 

  Thomas Allen, EVP & Chief Financial Officer

State of California

County of Riverside

On                      before me                                         
personally appeared Thomas E. Homish, EVP, Chief Operating Officer, General
Counsel & Secretary of Outdoor Channel Holdings, Inc.,

 

  who proved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.   I
certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct.   WITNESS my hand and official
seal. Place Notary Seal Above     Signature  

 

    Signature of Notary Public

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

ADDENDUM “F” TO LEASE – Page 2



--------------------------------------------------------------------------------

State of California

County of Riverside

On                      before me                                         
personally appeared Thomas Allen, EVP & Chief Financial Officer of Outdoor
Channel Holdings, Inc.,

 

  who approved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.   I
certify under PENALTY OF PERJURY under the laws of the State of California that
the foregoing paragraph is true and correct.   WITNESS my hand and official
seal. Place Notary Seal Above     Signature  

 

    Signature of Notary Public

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

ADDENDUM “F” TO LEASE – Page 3



--------------------------------------------------------------------------------

ADDENDUM “G” TO LEASE

CONSTRUCTION OF IMPROVEMENTS

Address of the Premises: 630 North Freeway, Suite 350, Fort Worth, TX 76102

1. Plans. Landlord agrees to construct interior finishes and other improvements
to the Premises (including the necessary mains, conduits, pipes, tubes, wires,
and other facilities to make water, sewer, gas, telephone and electricity
available to the Premises) in accordance with plans and specifications (the
“Plans”) to be promptly prepared by Landlord and delivered to Tenant. Upon
approval by Tenant, two or more sets of the Plans will be signed by both
parties, with one signed set retained by Tenant. Changes to the Plans may be
made only by written amendments signed by both parties. For the August 1, 2011,
Commencement Date to be achieved, the Plans must be finally approved and signed
by both parties on or before April 15, 2011 (the “Approval Deadline”). Any delay
in approval of the Plans past the Approval Deadline will be treated as a “delay
caused by Tenant” in Section 11 hereinbelow.

2. Estimated Construction Cost. After Tenant approval of the Plans, Landlord
will promptly cause to be prepared a preliminary estimate of the cost of such
interior finishes and other improvements to the Premises, inclusive of all
design fees incurred in connection with preparation of the Plans (and revisions
thereto), and all associated permits, but excluding the cost of construction of
the demising wall separating the Premises from the adjacent tenant space and the
cost of purchasing, permitting and installing the LULA (hereinafter defined)
(the “Estimated Construction Cost”). If the Estimated Construction Cost does not
exceed the Allowance (hereinafter defined), Landlord shall request, and Tenant
shall grant, written approval thereof. If the Estimated Construction Cost is
more than the Allowance, Landlord will so notify Tenant in writing and Tenant
will either:

 

  a. Agree in writing to pay the amount by which the Estimated Construction Cost
exceeds the Allowance promptly upon request therefor by Landlord; or

 

  b. Agree to reduce the extent of the interior finishes and other improvements
to the Premises, to be reflected on revised Plans, in order to assure that the
Estimated Construction Cost is either:

 

  (1) No more than the Allowance; or

 

  (2) Exceeds the Allowance by an amount which Tenant agrees to pay pursuant to
clause a immediately above.

If Tenant does not fulfill its obligations in this Section 2 by May 25, 2011
(the “Budget Deadline”), Landlord shall have the right to terminate this Lease,
and the provisions of Section 2.01 of this Lease respect of reimbursement of
Landlord’s expenses shall apply. Upon Tenant’s timely fulfillment of its
obligations in this Section 2 prior to the Budget Deadline, the budget
(“Budget”) will be established. For the August 1, 2011, Commencement Date to be
achieved, the Budget must be established on or before the Approval Deadline. Any
delay past the Approval Deadline will be treated against Tenant as a “delay
caused by Tenant” in Section 11 hereinbelow.

3. Construction of Improvements.

a. Landlord has been advised that, in order to convert the second floor of the
Premises from storage to office uses in compliance with Texas Architectural
Barriers laws (Chapter 469 of the Texas Government Code) Landlord must install
an elevator. As the economics of this Lease do not justify such expenditure,
Landlord has obtained a variance from the Texas Department of Licensing and
Regulation to permit installation of a “Limited Use Limited Application”
elevator (“LULA”) as the accessible route to the second floor office portion of
the Premises.

b. Upon issuance of the permits described in Section 3.c below, Landlord will
promptly order the LULA equipment. However, Landlord has been advised that there
is an approximate 12-week lead time for delivery of the LULA equipment. In order
to be responsive to Tenant’s desired August 1,

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

ADDENDUM “G” TO LEASE – Page 1



--------------------------------------------------------------------------------

2011, Commencement Date, Landlord intends to apply for separate permits, one
pertaining to the improvements shown on the Plans and the other for installation
of the elevator shaft to accommodate the LULA, such that, for purposes of
determining “Substantial Completion” in Section 8 below, a Certificate of
Occupancy may be issued in respect of the Premises without requiring completion
and closure of the elevator shaft. The elevator shaft will be completed (and
closed) promptly after delivery and installation of the LULA equipment, and
thereafter Landlord will apply for a “Notice of Substantial Compliance” from the
Texas Department of Licensing and Regulation (“TDLR Notice”).

c. Upon approval of the Plans and the Budget, Landlord will promptly cause
application to be made to the appropriate governmental authorities for the
issuance of permits. After issuance of such permits, Landlord shall promptly
begin construction and pursue the construction to its completion with reasonable
diligence and in a good and workmanlike manner, commencing with construction of
the demising wall separating the Premises from the adjacent tenant space. The
references in this Addendum “G” to improvements specified in and/or to be
completed pursuant to the Plans shall not be deemed to include the LULA.

4. Change Orders.

a. Changes. Tenant may authorize changes to the work during construction only by
written instructions to Landlord. All such changes will be subject to Landlord’s
prior written approval. Prior to commencing any change, Landlord will prepare
and deliver to Tenant, for Tenant’s approval, a Change Order setting forth the
total cost of such change, which will include associated architectural,
engineering, construction contractor’s costs and fees, projected delays to the
August 1, 2011, Commencement Date, and the cost of Landlord’s overhead. If
Tenant fails to approve such Change Order within 10 business days after delivery
by Landlord, Tenant will be deemed to have withdrawn the proposed change and
Landlord will not proceed to perform the change. Upon Landlord’s receipt of
Tenant’s approval and payment of any increase to the Budget associated
therewith, Landlord will proceed with the change. Any delays due to issuance,
processing and, if applicable, execution of any such Change Order shall be
treated as a “delay caused by Tenant” in Section 11 hereinbelow.

b. Landlord’s Approval. Landlord, in its sole discretion, may withhold its
approval of any requested Change Order that exceeds or adversely affects the
structural integrity of the building, or any part of the heating, ventilating,
air conditioning, plumbing, mechanical, electrical, communication, or other
systems of the building; Landlord reasonably believes will increase the cost of
operation or maintenance of any of the systems of the building; Landlord
reasonably believes will reduce the market value of the Premises or the building
at the end of the Term; or does not conform to applicable building code or is
not approved by any governmental, quasi-governmental, or utility authority with
jurisdiction over the Premises.

5. Estimated Completion Date. It is estimated by Landlord that the improvements
specified in the Plans will be completed by the August 1, 2011 Commencement
Date.

6. Notice of Completion. Landlord shall deliver a written notice to Tenant that
the improvements have been completed in accordance with the Plans, specifying
the date (the “Date of Completion”) the improvements were completed, within two
(2) days after the Date of Completion. Tenant shall then promptly inspect the
improvements, and if they have in fact been completed in accordance with the
Plans, then the Term will begin upon the Date of Completion or the Commencement
Date, whichever is later.

7. Objections. If Tenant reasonably determines that the improvements have not
been completed in accordance with the Plans, Tenant may deliver a written notice
to Landlord specifying the incomplete items. If Tenant does not, within ten
(10) days after Landlord’s notice of completion, deliver such a written notice
to Landlord, then Tenant will be deemed to have approved the improvements as
constructed (except for latent defects) and the Date of Completion stated in
Landlord’s notice will be the Date of Completion. If the improvements have not
in fact been completed in accordance with the Plans, and Tenant has delivered to
Landlord a written notice specifying the incomplete items, then Landlord shall
promptly proceed to finish the incomplete items, and the Term will begin upon
the date the items are in fact complete.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

ADDENDUM “G” TO LEASE – Page 2



--------------------------------------------------------------------------------

8. Substantial Completion. Completion, as used in this Addendum, means
Substantial Completion. “Substantial Completion” will be deemed to have occurred
when (i) a Certificate of Occupancy is issued by the local municipal authorities
that have jurisdiction over the Premises, and (ii) the construction is
sufficiently complete in accordance with the Plans so that Tenant is able to
occupy the Premises for the Permitted Use, except for minor “punch list” items
remaining to be completed.

9. Letter of Acceptance. Upon Substantial Completion of the improvements to the
Premises, Tenant agrees to execute and deliver to Landlord, with a copy to the
Principal Broker, a letter (the “Letter of Acceptance”) addressed to Landlord
and signed by Tenant (or Tenant’s authorized representative) acknowledging:
(i) that construction has been completed in accordance with the Plans;
(ii) acceptance of the improvements (subject to “punch list” items to be
completed); (iii) the Date of Completion, and (iv) the Commencement Date of the
Term.

10. Taking of Possession. The taking of possession of the Premises by Tenant
will be deemed to be acknowledgment by Tenant that construction has been
completed in accordance with Plans (except for any latent defects and “punch
list” items) and that the Term has begun as of the Date of Completion,
regardless of whether a Certificate of Occupancy has been issued or Tenant has
delivered a Letter of Acceptance.

11. Failure to Complete by August 1, 2011. If the improvements specified in the
Plans have not been completed in accordance with the Plans by the August 1,
2011, Commencement Date, as a consequence of Section 16.02 (Force Majeure), or
other causes beyond Landlord’s reasonable control (e.g., delay in issuance of
the permits, delays in inspections predicate to issuance of a Certificate of
Occupancy in respect of the Premises), or for other delays, the provisions of
Section 2.02 of this Lease will apply to delay the Commencement Date and extend
the Term. Notwithstanding the foregoing, provided the demising wall separating
the Premises from the adjacent tenant space has been completed, and such
occupancy will not interfere with Landlord’s completion of the improvements
pursuant to this Addendum “G”, Tenant may occupy the Premises. In such case, the
provisions of Section 2.03 of this Lease will apply to such occupancy, except
that, to the extent such delay is not caused by Tenant, Tenant shall not be
obligated to pay Base Rent until the Date of Completion.

12. Finish-Out Allowance. Landlord shall provide Tenant with a finish-out
allowance in an amount not to exceed $7.00 per square foot of floor area in the
Premises (the “Allowance”) to be applied to the Budget.

13. Compliance With Laws. Landlord represents that, to the best of its
knowledge, after issuance of the Certificate of Occupancy and the TDLR Notice,
all prerequisites to compliance of the Premises with currently applicable laws
will have been satisfied.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

ADDENDUM “G” TO LEASE – Page 3



--------------------------------------------------------------------------------

ADDENDUM “J” TO LEASE

MISCELLANEOUS PROVISIONS

Address of the Premises: 630 North Freeway, Suite 350 Fort Worth, TX 76102

Section 1.13 of this Lease shall be amended in its entirety as follows:

1.13 The Professional Service Fee (the “Fee”): The Fee payable to Principal
Broker will be the amount and payable as provided in the written agreement
between Landlord and Principal Broker, and further as provided in the written
cooperating brokerage agreement between Principal Broker and Cooperating Broker.
Both Landlord and Tenant represent to the other party that they have had no
dealings with any person, firm or agent in the negotiation of this Lease other
than the Principal Broker and the Cooperating Broker.

ARTICLE ONE, DEFINED TERMS, of this Lease is amended to add the following:

1.15 Guarantor: Outdoor Channel Holdings, Inc., a Delaware corporation.

1.16 Surface Lease: That certain Surface Lease Agreement dated as of even date
with this Lease, between 650 North Freeway, Ltd., as landlord, and Tenant, as
tenant, and guaranteed by Guarantor.

1.17 Common Areas: All areas within the Property and outside the building that
are available for the common use of tenants of the Property and that are not
leased or held for the exclusive use of Tenant or other tenants, including, but
not limited to, parking areas, driveways, sidewalks, loading areas, curb cuts,
landscaping and planted areas.

Section 2.01 of the Lease is amended to add the following:

Landlord’s obligation to lease the Premises to Tenant is conditioned upon the
execution by Guarantor of a Guaranty in the form attached hereto as Addendum “F”
and delivery by Tenant to Landlord on or before May 25, 2011, of a copy of a
duly adopted resolution of Guarantor’s board of directors ratifying Guarantor’s
execution of such Guaranty and confirming that such Guaranty may reasonably be
expected to benefit Guarantor. If such resolution is not delivered by such date,
Landlord shall have the right to terminate this Lease. If Landlord so terminates
this Lease, Tenant agrees to reimburse Landlord for all amounts expended by
Landlord in respect of any of the improvements described in Addendum “G”,
including any termination penalties payable in respect of contracts executed
pursuant thereto. Landlord shall be entitled to apply the installment of Base
Rent paid pursuant to Section 3.02 of this Lease and the Security Deposit to
reimburse such amounts expended by Landlord. In the event that such resolution
is timely delivered, Landlord shall refund the Security Deposit to Tenant.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

 

Addendum J    Page 1 of 9



--------------------------------------------------------------------------------

Section 5.01 of this Lease is amended to add the following sentence:

If the property insurance carried by Landlord is increased solely as a result of
any additions or improvements made by Tenant or by Landlord at Tenant’s request,
Tenant shall pay to Landlord upon demand the amount of the increase and continue
to pay the increase during the Term. Landlord shall use reasonable efforts to
obtain from the insurer an endorsement reflecting the increase in premiums.

Section 5.03 of this Lease is amended to add the following:

During the Term, Tenant shall also maintain, at Tenant’s expense, Commercial
Automobile Liability Insurance covering all owned, hired or non-owned vehicles,
with combined single limits of not less than $1,000,000 for each occurrence,
naming Landlord as additional insured, and Worker’s Compensation Insurance,
naming Landlord as beneficiary of the Texas waiver of right to recover against
others endorsement. All policies shall be written by an insurer with an A- VIII
or better rating by the most current version of the A. M. Best Key Rating Guide
or with such other financially sound insurance carriers acceptable to Landlord.
In addition, such insurers shall be authorized to do business in Texas. Such
policy(ies) shall provide that they are primary and non-contributory. Upon
Tenant’s exercise of its option to extend the Term, Landlord may require a
reasonable adjustment to the amount of coverage required to be carried by Tenant
during the extended Term. Notwithstanding the foregoing references to the
“Term”, the foregoing obligations of Tenant shall apply upon entry of Tenant
(inclusive of Tenant’s employees, subtenants, agents, licensees or
concessionaires or any other person entering the Premises under express or
implied invitation of Tenant) or Tenant’s property upon the Premises for any
purpose.

Section 5.04 of this Lease is amended to add the following sentence:

NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, TENANT HEREBY AGREES TO
DEFEND, INDEMNIFY AND HOLD LANDLORD HARMLESS FROM ANY LOSS, EXPENSE OR CLAIMS
ARISING OUT OF ANY INJURY TO PERSONS OR DAMAGE TO PROPERTY ARISING OUT OF THE
USE OF THE PREMISES BY TENANT AND THE CONDUCT OF TENANT’S BUSINESS THEREON,
INCLUDING ANY CLAIMS BROUGHT BY TENANT’S EMPLOYEES ALLEGING THE NEGLIGENCE OF
LANDLORD.

Section 6.02 of this Lease is amended to add the following sentence:

Notwithstanding the foregoing, Tenant shall not be required to bear the cost of
any alterations to the Premises required by the ADA or other applicable laws or
regulations in respect of the improvements to be installed pursuant to Addendum
“G”.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

 

Addendum J    Page 2 of 9



--------------------------------------------------------------------------------

ARTICLE SIX, USE OF PREMISES, of this Lease is amended to add the following:

6.09 Common Areas.

A. Tenant shall have the nonexclusive right (in common with other tenants and
all others to whom Landlord has granted or may grant such rights) to use the
Common Areas for the purposes intended, subject to such reasonable rules and
regulations as Landlord may establish from time to time. Tenant shall abide by
such rules and regulations and shall cause others who use the Common Areas with
Tenant’s express or implied permission to abide by Landlord’s rules and
regulations. No adoption of rules and regulations, or amendment or addition
thereto will bind Tenant until the 5th business day after Tenant receives such
adopted rules and regulations, amendment or addition thereto. The rules and
regulations shall not take precedence over the specific terms and conditions of
this Lease. Landlord agrees not to enforce the rules and regulations in a manner
that discriminates against Tenant; provided, however, if Landlord acts
reasonably, in good faith, and in a nondiscriminatory manner in enforcing the
rules and regulations, Landlord shall not be responsible to Tenant for the
failure of any other tenants or occupants of the building to comply with the
rules and regulations. At any time, Landlord may close any Common Areas to
perform any acts in the Common Areas as, in Landlord’s judgment, are desirable
to improve the Property, and may change the size, location, nature and use of
any of the Common Areas and increase or decrease Common Area land and/or
facilities. Tenant shall not interfere with the rights of Landlord, other
tenants or any other person entitled to use the Common Areas.

B. Tenant shall be entitled to use those vehicle parking spaces in the Property
that are adjacent to the Premises, without paying any additional rent. Tenant’s
parking shall not be reserved and shall be limited to vehicles no larger than
standard size automobiles or pickup utility vehicles. Such vehicles shall be
parked only in striped parking spaces and not in driveways, loading areas or
other locations not specifically designated for parking. Handicapped spaces
shall only be used by those legally permitted to use them. Tenant shall not
cause large trucks or other large vehicles to be parked within the Property or
on the adjacent public streets; provided, however, large trucks, trailers and
delivery vehicles may be temporarily parked in the area of the loading docks
adjacent to the Premises, so long as there is no blockage of the fire lanes.

6.10 Manner of Use. Tenant shall not cause or permit the Property to be used in
any way which annoys or interferes with the rights of the other tenant of the
Property, or which constitutes a nuisance, waste, or hazardous use, particularly
taking into consideration the nature of the business of the other tenant of the
Property (document and record storage). Landlord acknowledges that Tenant will

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

 

Addendum J    Page 3 of 9



--------------------------------------------------------------------------------

occasionally perform machining and welding in connection with the repair of
Tenant’s equipment, and hereby confirms that such use is not prohibited by this
Lease, so long as it is conducted at a distance at least 100’ from the demising
wall separating the Premises from the adjacent tenant space, in a commercially
reasonable manner, using standard safety precautions commonly followed for such
uses, and subject in all respects to the provisions of Sections 5.02 and 6.02 of
this Lease.

Section 7.01 of this Lease is amended to add the following sentence:

Notwithstanding the foregoing, Landlord’s obligation to perform maintenance,
repairs or replacements to the above referenced fixtures and equipment servicing
the Premises shall not apply to maintenance, repairs or replacements caused by
Tenant. The 30-day inspection period described above does not apply to the
interior finishes and improvements to be constructed by Landlord in the Premises
pursuant to Addendum “G,” which are governed by the 10-day notice period
described in Section 7 thereof.

Section 7.02 of this Lease is amended to add the following sentence:

Tenant accepts the Premises subject to all recorded matters, laws, ordinances,
and governmental regulations and orders, and the anticipated future easements in
connection with the 2011 Settlement (hereinafter defined in Article 9). Landlord
represents that Landlord has provided tenant with a list of all recorded matters
affecting the Property of which Landlord has knowledge.

Section 7.03B of this Lease is amended to add the following:

(3) Fire Protection Sprinkler System. For any fire protection sprinkler system
that services the Premises, Tenant shall, at Tenant’s own cost and expense, be
responsible for any annual (or other requisite) inspections. If Tenant fails to
undertake any required inspections, Landlord may do so on Tenant’s behalf and
Tenant agrees to pay Landlord the cost and expense thereof, plus a reasonable
service charge, upon demand.

(4) Burglar Alarm System. For any burglar alarm system that services the
Premises, Tenant shall, at Tenant’s own cost and expense, be responsible for
maintenance and annual (or other requisite) inspections. If Tenant fails to
undertake any required inspections, Landlord may do so on Tenant’s behalf and
Tenant agrees to pay Landlord the cost and expense thereof, plus a reasonable
service charge, upon demand. Landlord is not responsible for the security of
Tenant, its employees or invitees, or their respective property, in the
Premises, the Common Areas, or in the vicinity of the Property.

(5) LULA. On completion of installation of the LULA, as defined in and pursuant
to Addendum “G” to this Lease, Tenant shall, at Tenant’s own cost

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

 

Addendum J    Page 4 of 9



--------------------------------------------------------------------------------

and expense, enter into a regularly scheduled preventative maintenance and
service contract during the Term and shall be responsible for all inspections
and permitting. If Tenant fails to enter into such a service contract acceptable
to Landlord and/or to undertake any required inspections and permitting,
Landlord may do so on Tenant’s behalf and Tenant agrees to pay Landlord the cost
and expense thereof, plus a reasonable service charge, regularly upon demand.

Section 7.04 of this Lease is amended to add the following:

Notwithstanding the foregoing, any alterations or other uses that involve
attachment to the roof, the slab, the exterior walls, columns, or other
structural members require the prior written consent of Landlord. Landlord
hereby approves the attachment of one or more truss systems and commercial
shelving, (both of which are described in the Skycam Indoor Truss Equipment and
Electrical presentation delivered to Landlord on March 23, 2011) to the slab of
the Premises, provided the same are installed as represented therein.
Notwithstanding anything in this Lease to the contrary, Tenant will be required
to remove all alterations, additions or improvements made by Tenant, whether or
not consented to by Landlord, unless otherwise expressly agreed in writing
signed by Landlord.

ARTICLE NINE, CONDEMNATION, of this Lease is amended to add the following:

Tenant acknowledges that Landlord has advised Tenant that, generally
contemporaneously with execution of this Lease, Landlord anticipates that it
will execute one or more easements in connection with resolution of protracted
negotiations with an affiliate of Chesapeake Energy Corporation, in lieu of
condemnation, contemplating relocation of a city sewer easement to accommodate
Landlord’s granting of an easement for a gas pipeline in the Common Area east of
the Premises, anticipated to be completed prior to the Commencement Date (the
“2011 Settlement”).

Furthermore, Tenant acknowledges that Landlord has advised Tenant that at some
time in the future, possibly prior to the expiration of the Term, Texas
Department of Transportation may take a portion of the Property, which is
anticipated to include portions of the Common Areas to the west of the building,
by the power of eminent domain, in connection with expansion of SH I-35 (the
“I-35 Widening”).

Notwithstanding the foregoing provisions of this Article Nine, Tenant shall not
be entitled to receive any awards or other compensation in connection with the
2011 Settlement or 1-35 Widening.

Furthermore, Tenant shall have no claims against Landlord in respect of
adjustment of Rent or otherwise under this Lease in connection with the 2011
Settlement and the I-35 Widening.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

 

Addendum J    Page 5 of 9



--------------------------------------------------------------------------------

ARTICLE TEN, ASSIGNMENT AND SUBLETTING, of this Lease is amended to add the
following:

Notwithstanding the foregoing, Tenant shall have the right to sublet the
Premises or assign this Lease, without Landlord’s consent, to any of Tenant’s
Affiliates (as defined below), subject to the other terms and conditions of this
Article Ten. Any such sublessee or assignee shall have a similar right to sublet
or assign this Lease, without Landlord’s consent, to any of Tenant’s Affiliates,
subject to the other terms and conditions of this Article Ten. As used herein,
“Tenant’s Affiliate” means any corporation or entity which controls, is
controlled by, or is under common control with, Tenant, or any corporation or
entity which results from a merger or consolidation with Tenant. The foregoing
right to assign or sublease in respect of a Tenant’s Affiliate is conditioned
upon: (1) Tenant not being in default under this Lease as of the date of the
proposed assignment of this Lease or sublease of the Premises, (2) any guarantor
of this Lease affirming in writing its continued obligations notwithstanding
such assignment or sublease, (3) as to a Tenant’s Affiliate that is a
corporation or entity which controls, is controlled by, or is under common
control with, Tenant, Tenant having given Landlord documentation supporting such
status at least thirty (30) days prior to the effective date of the proposed
assignment or sublease, and (4) as to a Tenant’s Affiliate that is a corporation
or entity which results from a merger or consolidation with Tenant, Tenant
having given Landlord documentation at least thirty (30) days prior to the
effective date of the proposed merger or consolidation confirming that the
continuing or surviving corporation or other entity shall own all or
substantially all of the assets of Tenant.

Section 11.01 of this Lease is amended to add the following:

G. A default shall occur under the Surface Lease.

ARTICLE ELEVEN, DEFAULT AND REMEDIES, of this Lease is amended to add the
following:

11.5 Repayment of “Free” Rent. Tenant shall be credited with having paid the
five months of $0 Base Rent provided in Addendum “C” to Lease (“Abated Rent”) on
the expiration of this Term only if Tenant has fully, faithfully, and punctually
performed all of Tenant’s obligations hereunder, including the payment of all
Rent (other than the Abated Rent) and all other monetary obligations and the
surrender of the Premises in the physical condition required by this Lease.
Tenant acknowledges that its right to receive credit for the Abated Rent is
absolutely conditioned upon Tenant’s full, faithful and punctual performance of
its obligations under this Lease. If Tenant defaults, fails to cure within any
applicable notice and cure period, and such failure continues for 30 days after
the expiration of any applicable notice and cure period, then in addition

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

 

Addendum J    Page 6 of 9



--------------------------------------------------------------------------------

to any other remedy available to Landlord hereunder, the Abated Rent shall
immediately become due and payable in full and this Lease shall be enforced as
if there were no such rent abatement or other rent concession. In such case
Abated Rent shall be calculated based the Base Rent commencing on month 6 of the
Term.

Section 13.04 of this Lease is amended in its entirety to read as follows:

Guarantor’s Financial Condition. In the event that Guarantor’s financial
information ceases to be generally publicly available, within ten (10) days
after a written request from Landlord, but not more than two times in any
calendar year, Tenant shall deliver to Landlord financial statements as are
reasonably required by Landlord to verify the net worth of Guarantor. Tenant
represents to Landlord that each financial statement is a true, complete, and
accurate statement as of the date of the statement. All financial statements
will be confidential and will be used only for the purposes set forth in this
Lease.

Section 14.01 of this Lease is amended to add the following sentence:

Landlord hereby consents to Tenant using and storing, in small quantities, motor
oil, gasoline and welding gases at the Premises, as necessary for Tenant’s
operations, so long as such use and storage is performed in compliance with all
applicable environmental laws and subject in all respects to the provisions of
Section 5.02 and 6.02 of this Lease.

Section 14.03 of this Lease is amended to add the following clause (iii):

(iii) neither the Premises nor the building is on any government list of
contaminated properties, nor is any investigation, administrative order or
notice, consent order, or agreement for litigation in existence or anticipated
with respect to the Premises.

Section 14.04 of this Lease is amended to add the following sentence:

Notwithstanding the foregoing, except as to any misrepresentation by Landlord
under Section 14.03, Landlord’s indemnity herein shall be operative only to the
extent that the party responsible for the Hazardous Materials has indemnified
Landlord and shall be satisfied solely from such party’s indemnity.

ADDENDUM “A” TO LEASE is amended as follows:

Section 3 of Addendum “A” is amended to add the following sentence:

If Landlord directs Tenant to pay monthly an estimated portion of the future
Reimbursement amount, if the actual Real Estate Taxes, Insurance Premiums, or
any other portion of the Reimbursement differs from the

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

 

Addendum J    Page 7 of 9



--------------------------------------------------------------------------------

estimate therefor, Tenant and Landlord shall make a final adjustment at the end
of each calendar year based upon the actual Reimbursement amount, and any such
liability of Landlord or Tenant for any such adjustment shall specifically
survive the termination of this Lease.

Section 4.b of Addendum “A” is amended to add the following sentence:

Notwithstanding the foregoing, if Landlord carries policies and or coverage only
in respect of the Premises and not the entire Property, such as, commercial
general liability insurance and loss of rents (“Full Pass Through Insurance”) in
lieu of the coverage described in Section 4.b with respect to the Property,
“Insurance Premiums” shall not include any of Landlord’s insurance premiums
(“Full Pass Through Insurance Premiums”) that are for Full Pass Through
Insurance. Tenant explicitly approves inclusion of the landlord of the Surface
Lease on any such commercial general liability insurance policy.

Section 4.c of Addendum “A” is amended to add the following sentence:

Notwithstanding the foregoing, CAM includes reserves for roof replacement,
exterior painting, and other non regularly recurring items; provided, however,
during the 2011 calendar year, CAM reserves will not exceed $.25 per square foot
of floor area of the building.

Section 6 of Addendum “A” is amended to add the following sentence:

Notwithstanding the foregoing, for calendar years 2012-2016, in any calendar
year, the annual CAM Expenses for which Tenant is obligated to pay Tenant’s Pro
Rata Share shall not exceed 105% of the annual CAM Expenses for the prior
calendar year.

Addendum “A” to the Lease is amended to add the following Section 10:

10. Full Adjustment. Tenant shall pay to Landlord as additional Rent the Full
Pass Through Insurance Premiums, if any, for every calendar year (or portion
thereof) during the Term and during any extension of this Lease, and such amount
shall be deemed to be a “Reimbursement” for purposes of this Lease.

ADDENDUM “B” TO LEASE is amended by deleting Section 1.A.c in its entirety and
substituting the following:

In no event will the Base Rent be reduced for the Extension below $16,739.63 per
month, regardless of the Fair Market Rental determined by any appraisal. If the
Fair Market Rental is not determined before the commencement of the Extension,
then Tenant shall pay to Landlord $16,739.63 per month as Base Rent until the

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

 

Addendum J    Page 8 of 9



--------------------------------------------------------------------------------

Fair Market Rental amount is determined, and when it is determined, Tenant shall
pay to Landlord the difference, if any, between the Base Rent actually paid by
Tenant to Landlord and the new Base Rent, within 30 days after the date of such
determination.

 

LANDLORD’S INITIALS LOGO [g294572landlord_initial.jpg]     TENANT’S INITIALS
LOGO [g294572tenant_initial.jpg]

 

Addendum J    Page 9 of 9